 
Exhibit 10.2
 
 


AMENDED AND RESTATED
LIMITED LIABLITY COMPANY AGREEMENT
OF

AEMETIS BIOGAS LLC
 
 
 
 
 
 
 
 
 
THE UNITS ISSUED PURSUANT TO THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.
 
 
 
 

 
 
 
 

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement

 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1  
 
CERTIFICATE OF FORMATION  
5
1.1
Formation of the Company
5
1.2
Name of the Company
6
1.3
Principal Executive Office
6
1.4
Registered Agent
6
1.5
Purpose
6
1.6
Term
6
1.7
Fiscal Year
6
1.8
No State Law Partnership
6
1.9
No Liability of Members
6
1.10
Representations and Warranties
7
ARTICLE 2  
 
CAPITAL CONTRIBUTIONS; UNITS; CAPITAL ACCOUNTS
7
2.1
Capital Contributions
7
2.2
Authorized Units
8
2.3
Unit Ownership Ledger
8
2.4
Preference Payment
9
2.5
Liquidation Preference
9
2.6
Conversion
9
2.7
Redemption of Series A Preferred Units
9
2.8
Preemptive Rights
9
2.9
Capital Accounts
9
2.10
Interest
10
ARTICLE 3  
 
ALLOCATIONS OF PROFITS AND LOSSES
10
3.1
Allocation of Profits and Losses
10
3.2
Definitions of Profits and Losses
11
3.3
Additional Definitions
11
3.4
Special Allocations
12
3.5
Allocation of Member Nonrecourse Deductions
13
3.6
Capital Events
13
3.7
Allocation of Losses
13
3.8
Unrealized Appreciation and Depreciation
13
3.9
Contributed Property
14
3.10
Transferees
14
3.11
Adjustment of Gross Asset Value
14
3.12
Allocation of Tax Items
14

 
 
2

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
ARTICLE 4  
 
DISTRIBUTIONS  
15
4.1
Distributions
15
4.2
Limitation on Distributions on Common Units
15
4.3
Certain Taxes
15
ARTICLE 5  
 
MANAGEMENT  
16
5.1
General Powers
16
5.2
Composition
17
5.3
Board Actions; Meetings
18
5.4
Officers
18
5.5
Actions Requiring Member Approval
19
5.6
Budget
20
5.7
Other Business Interests
21
5.8
Assets in the Name of the Company
21
5.9
Funds
21
ARTICLE 6  
 
ACCOUNTS AND ACCOUNTING
21
6.1
Records
21
6.2
Accounting
21
6.3
Additional Records
21
6.4
Tax Information
22
6.5
Partnership Representative
22
6.6
Authorization of Partnership Representative
22
ARTICLE 7  
 
MEMBERSHIP—MEETINGS AND VOTING
23
7.1
Member Authority
23
7.2
Voting
23
7.3
Series A Preferred Unit Protective Provisions
23
7.4
Meetings of Members
25
7.5
Record Date
25
7.6
Adjournment of Meeting of Members
26
7.7
Attendance at Meeting; Proxies; etc
26
7.8
Voting
26
7.9
Telephonic and Video Meetings
26
7.10
Written Action
26
ARTICLE 8  
 
UNITS; TRANSFERS  
27
8.1
Unit Certificates
27
8.2
Restrictions on Transfers
28
8.3
Expenses
28
8.4
Transfers Generally; Substitute Members
29
8.5
Closing Date
30
8.6
Effect of Incapacity
30
8.7
No Appraisal Rights
30
8.8
Effect of Non-Compliance.
30

 
 
3

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
ARTICLE 9  
 
DISSOLUTION AND WINDING UP
31
9.1
Events of Dissolution
31
9.2
Procedure for Winding Up
31
9.3
Accounting
31
9.4
Certificate of cancellation
31
9.5
Recourse for Claims
32
ARTICLE 10 CONFIDENTIALITY  
32
10.1
Confidentiality
32
ARTICLE 11  
 
INDEMNIFICATION; EXCULPATION; FIDUCIARY DUTIES

33
11.1
Indemnification
33
11.2
Exculpation
33
11.3
Competitive Activities
34
11.4
Indemnification of Employees and Agents
34
11.5
Appearance as a Witness
34
11.6
Nonexclusivity of Rights
34
11.7
Insurance
34
11.8
Savings Clause
35
ARTICLE 12 ATTORNEY-IN-FACT AND AGENT    
  35
12.1
Performance of Duties; No Liability of Members, Managers and Officers
35
ARTICLE 13  
 
GENERAL PROVISIONS  
35
13.1
Notice
35
13.2
Amendment and Waiver
36
13.3
Effect of Waiver and Consent
36
13.4
Entire Agreement
36
13.5
Counterparts
36
13.6
Governing Law
36
13.7
Remedies.
37
13.8
Public Announcements
37
13.9
Further Assurances
37
13.10
severability
37
13.11
No Agency
37
13.12
Headings
37
13.13
Time of the Essence
37
13.14
No Third Party Beneficiaries
34
13.15
Acknowledgement
34
13.16
No Interest in Specific Property
35
13.17
Attorneys’ Fees and Expenses
35
ARTICLE 14  
 
DEFINITIONS  
35
14.1
Defined Terms
35
14.2
Construction
45

 
 
 
4

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement

 
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
AEMETIS BIOGAS LLC
 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of Aemetis Biogas LLC, a Delaware limited liability company (the “Company”), is
entered into effective as of December 19, 2018 (the “Effective Date”), by and
among the Company, Aemetis, Inc., a Nevada corporation (“Aemetis”), and
Protair-X Americas, Inc., a Delaware corporation. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in
Article 14.
 
RECITALS
 
A.           On February 27, 2018, Aemetis caused the Company to be formed as a
limited liability company in accordance with the California Act.
 
B.           Aemetis is a party to that certain Operating Agreement of the
Company dated as of March 23, 2018 (the “Original Operating Agreement”).
 
C.           In anticipation of the admission of Investor as a new Member and
concurrent equity financing of the Company, the Company was converted from a
California limited liability company to a Delaware limited liability company
effective September 7, 2018.
 
D.           The Company and the Members desire to amend and restate the
Original Operating Agreement in its entirety and continue the operations of the
Company on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby amend and restate the Original Operating Agreement and agree as follows:
 
ARTICLE 1
CERTIFICATE OF FORMATION
 
1.1           Formation of the Company
 
The Company was originally formed as a California limited liability company on
February 27, 2018, by the filing of the Articles of Organization in the office
of the Secretary of State of the State of California pursuant to the California
Act. Effective September 7, 2018, the Company was converted to a Delaware
limited liability company by the filing of a Certificate of Conversion and the
Certificate of Formation with the Secretary of State of the State of Delaware.
The Original Operating Agreement is hereby amended and restated in its entirety,
and the Company is continued on the terms set forth herein. Except as provided
herein, the rights, duties and liabilities of each Member will be as provided in
the Delaware Act. To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be under the Delaware Act in the absence of such
provision, this Agreement shall, to the extent permitted by the Delaware Act,
control. A copy of the Certificate of Formation of the Company, as in effect on
the Effective Date, is attached hereto as Exhibit 1 (the “Certificate of
Formation”).
 
 
 
5

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
1.2           Name of the Company
 
The name of the Company is Aemetis Biogas LLC. The Company may conduct business
in such name or such other names that comply with applicable Law as the Board
may select from time to time.
 
1.3           Principal Executive Office
 
The address of the Company’s principal executive office is 20400 Stevens Creek
Blvd, Suite 700, Cupertino, CA 95014, or any other place or places determined by
the Board from time to time.
 
1.4           Registered Agent
 
The address of the Company’s registered office in the State of Delaware is 850
New Burton Road, Suite 201, Dover, Delaware 19904. The Company’s registered
agent at such address is National Corporate Research, Ltd. The Board may from
time to time change the Company’s agent for service of process in the State of
Delaware.
 
1.5           Purpose
 
The Company may engage in any lawful act or activity for which a limited
liability company may be formed under the Delaware Act.
 
1.6           Term
 
The term of the Company commenced on February 27, 2018, the date the Articles of
Organization were filed with the office of the Secretary of State of the State
of California, and shall continue until terminated by the provisions of this
Agreement or as provided by Law.
 
1.7           Fiscal Year
 
The fiscal year of the Company shall end on December 31 of each calendar year
unless, for United States federal income tax purposes, another fiscal year is
required. The Company shall have the same fiscal year for United States federal
income tax purposes and for accounting purposes.
 
1.8           No State Law Partnership
 
Except to the extent provided in the next sentence, the Members intend that the
Company shall not be a partnership (including, without limitation, a limited
partnership) or joint venture, and that no Member or Officer shall be a partner
or joint venturer of any other Member or Officer, for any purposes, and this
Agreement shall not be construed to the contrary. Notwithstanding the foregoing,
the Members intend that the Company shall be treated as a partnership for U.S.
federal and, if applicable, state or local income tax purposes, and that each
Member and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment.
 
1.9           No Liability of Members
 
Except as expressly provided otherwise in this Agreement or in the Delaware Act,
no Member (absent a separate written agreement by such Member to the contrary)
shall be liable for any debts, liabilities, contracts or obligations of the
Company whatsoever. The failure of the Company to observe any formalities or
requirements relating to the exercise of its powers under this Agreement or the
Delaware Act shall not be grounds for imposing personal liability on any Member
for the debts, obligations or liabilities of the Company.
 
 
6

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
1.10           Representations and Warranties
 
Each Member hereby represents and warrants to the Company and each other Member
that:
 
(a)           Power and Authority. Such Member has full power and authority to
enter into this Agreement and to perform its obligations hereunder;
 
(b)           No Conflicts. The execution, delivery and performance of this
Agreement do not conflict with any other agreement or arrangement to which such
Member is a party or by which it or its assets are bound;
 
(c)           Contributed Property. All property contributed to the Company by
such Member, and any property thereafter to be contributed to the Company by
such Member, has been or will be duly and lawfully acquired;
 
(d)           Own Account. Such Member has acquired or is acquiring its Units in
the Company for investment purposes only for its own account and not with a view
to any distribution, reoffer, resale or other disposition that is not in
compliance with the Securities Act or any applicable state securities Laws;
 
(e)           Expertise. Such Member alone, or together with its
representatives, possesses such expertise, knowledge and sophistication in
financial and business matters generally, and in the type of transactions in
which the Company proposes to engage in particular, that such Member is capable
of evaluating the merits and economic risks of acquiring and holding Units, and
that such Member is able to bear all such economic risks now and in the future;
 
(f)           Awareness of Economic Risk. Such Member is aware that it must bear
the economic risk of such Member’s investment in the Company for an indefinite
period of time because Units have not been registered under the Securities Act
or under the securities laws of any state, and, therefore, such Units cannot be
sold unless they are subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from registration is available;
 
(g)           Transfer Restrictions. Such Member is aware that this Agreement
provides restrictions on the ability of a Member to Transfer Units, and such
Member will not seek to effect any Transfer other than in accordance with such
restrictions; and
 
(h)           Accredited Investor. Such Member is, and at such time that it
makes any additional Capital Contributions to the Company, will be an
“accredited investor” within the meaning of Rule 501 under the Securities Act
(an “Accredited Investor”) unless such status as an Accredited Investor is not
required in order for the Transfer of Units to such Member to be exempt from
registration under the Securities Act.
 
ARTICLE 2
CAPITAL CONTRIBUTIONS; UNITS; CAPITAL Accounts
 
2.1           Capital Contributions
 
(a)           On the Effective Date, the Investor made Capital Contributions
pursuant to and in the amounts required by the Purchase Agreement.
 
 
7

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(b)           Prior to the Effective Date, Aemetis made a Capital Contribution
in the amount set forth on the Unit Ownership Ledger (as defined below).
 
(c)           After the Effective Date and with no further approvals required
under this Agreement, Investor may make additional Capital Contributions in
exchange for issuance of Series A Preferred Units in accordance with, and
subject to, the terms and conditions of the Purchase Agreement.
 
(d)           From and after the Effective Date, no Member shall be required to
make any Capital Contributions, except as required by the Purchase Agreement.
 
2.2           Authorized Units
 
(a)           The Membership Interests shall be represented by issued and
outstanding Units, which may be divided into one or more types, classes or
series. Each type, class or series of Units shall have the privileges,
preference, duties, liabilities, obligations and rights, including voting
rights, if any, set forth in this Agreement and the Purchase Agreement with
respect to such type, class or series.
 
(b)           The Units of the Company shall consist of 6,000,000 Common Units,
6,000,000 Series A Preferred Units, and the Conversion Units. The Company is
authorized to issue 11,000,000 Common Units (which includes the Conversion
Units) and 6,000,000 Series A Preferred Units. The Company has issued 6,000,000
Common Units to Aemetis. Subject to the terms and conditions set forth in this
Agreement and in the Purchase Agreement, the Company has issued on the Initial
Closing Date (as defined in the Purchase Agreement) 1,660,000 Series A Preferred
Units to the Investor. The rights, preferences, privileges, and restrictions
granted to or imposed upon the Common Units are set forth below in this
Agreement and in the Purchase Agreement. The rights, preferences, privileges,
and restrictions granted to or imposed upon the Series A Preferred Units are
described in this Agreement and in the Purchase Agreement. Each Member that is
not a party to the Purchase Agreement consents in all respects and for all
purposes to the terms and conditions of the Purchase Agreement, authorizes the
Company to enter into and perform its obligations under the Purchase Agreement,
and agrees that the Purchase Agreement is a binding obligation of the Company.
In the event of an inconsistency between the Purchase Agreement and this
Agreement, the Purchase Agreement shall control and prevail.
 
(c)           All Members acknowledge and agree that the Capital Contributions
set forth on Schedule A represent the amount of money and/or property
contributed by the Members to the Company as of the Effective Date.
 
2.3           Unit Ownership Ledger
 
The Company shall create and maintain a ledger (the “Unit Ownership Ledger”), a
copy of which as in effect on the Effective Date is attached hereto as Schedule
A, setting forth the name and address of each Member, the number of each class
of Units held of record by each such Member, and the amount of the Capital
Contribution made (or deemed to be made) with respect to such Units. Upon any
change in the number or ownership of outstanding Units (whether upon an issuance
of Units, a Transfer of Units, a cancellation of Units or otherwise), the
Company shall amend and update the Unit Ownership Ledger. Absent manifest error,
the ownership of Units recorded on the Unit Ownership Ledger shall be conclusive
record of the Units that have been issued and are outstanding. Any reference in
this Agreement to the Unit Ownership Ledger shall be deemed a reference to the
Unit Ownership Ledger as amended and in effect from time to time.
 
 
8

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
2.4           Preference Payment
 
The Series A Preferred Units will accrue Preference Payments (as defined in the
Purchase Agreement), commencing on the second anniversary of the Initial Closing
Date, of $0.50 per Series A Preferred Unit per calendar year, payable quarterly.
Additional terms and conditions with respect to Preference Payments by the
Company are contained in Section 6.3 of the Purchase Agreement and are
incorporated herein by reference.
 
2.5           Liquidation Preference
 
In the event of any Liquidation (as defined in the Purchase Agreement), the
holders of Series A Preferred Units will be entitled to receive in preference to
all other Membership Interests an amount equal to $15.00 per Series A Preferred
Unit (“Liquidation Preference”). Additional terms and conditions with respect to
the Liquidation Preference are contained in Section 6.4 of the Purchase
Agreement and are incorporated herein by reference.
 
2.6           Conversion
 
Each holder of Series A Preferred Units shall have the right to convert each of
its Series A Preferred Units, at the option of such holder, into one Common
Unit; provided, that, the Common Units resulting from such conversion shall have
terms and conditions identical to those of the Common Units held by Aemetis. The
total number of Common Units into which Series A Preferred Units may be
converted shall not exceed 1,200,000 Common Units or 5,000,000 Common Units in
the event of a Trigger Event (as defined in the Purchase Agreement), subject in
each case to adjustment to reflect dilutive events such as stock dividends,
stock splits and stock consolidations. Additional terms and conditions with
respect to the conversion of Series A Preferred Units into Common Units are
contained in Section 6.5 of the Purchase Agreement and are incorporated herein
by reference.
 
2.7           Redemption of Series A Preferred Units
 
The Company unconditionally and irrevocably agrees to redeem the Series A
Preferred Units in accordance with Section 6.9 of the Purchase Agreement, which
is incorporated herein by reference.
 
2.8           Preemptive Rights
 
The holders of the Series A Preferred Units shall have the preemptive rights set
forth in Section 6.10 of the Purchase Agreement, which is incorporated herein by
reference.
 
2.9           Capital Accounts
 
An individual Capital Account for each Member shall be maintained in accordance
with the requirements of Treasury Regulation §1.704-1(b)(2)(iv) and adjusted in
accordance with the following provisions:
 
(a)           A Member’s Capital Account shall be increased by that Member’s
Capital Contributions, that Member’s share of Profits, and any items in the
nature of income or gain that are specially allocated to that Member under
Article 3
 
(b)           A Member’s Capital Account shall be increased by the amount of any
Company liabilities assumed by that Member subject to and in accordance with the
provisions of Treasury Regulation §1.704-1(b)(2)(iv)(c).
 
 
 
9

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(c)           A Member’s Capital Account shall be decreased by (a) the amount of
cash distributed to that Member; (b) the Fair Market Value of any property of
the Company so distributed, net of liabilities secured by the distributed
property that the distributee Member is considered to assume or to be subject to
under Internal Revenue Code §752; and (c) the amount of any items in the nature
of expenses or losses that are specially allocated to that Member under
Article 3.
 
(d)           A Member’s Capital Account shall be reduced by the Member’s share
of any expenditures of the Company described in Internal Revenue Code
§705(a)(2)(B) or that are treated as IRC section 705(a)(2)(B) expenditures under
Treasury Regulation §1.704-1(b)(2)(iv)(i) (including syndication expenses and
losses nondeductible under Internal Revenue Code §267(a)(1) or §707(b)).
 
(e)           If any Transferable Interest (or portion thereof) is Transferred,
the transferee of the Transferable Interest or portion shall succeed to the
transferor’s Capital Account corresponding to the interest or portion.
 
(f)           The principal amount of a promissory note that is not readily
traded on an established securities market and that is contributed to the
Company by the maker of the note shall not be included in the Capital Account of
any Person until the Company makes a taxable disposition of the note or until
(and to the extent) principal payments are made on the note, all in accordance
with Treasury Regulation §1.704-1(b)(2)(iv)(d)(2).
 
(g)           Each Member’s Capital Account shall be increased or decreased as
necessary to reflect a revaluation of the Company’s property assets in
accordance with the requirements of Treasury Regulation §§1.704-1(b)(2)(iv)(f)
and 1.704-1(b)(2)(iv)(g), including the special rules under Treasury Regulation
§1.701-1(b)(4), as applicable. The provisions of this Agreement respecting the
maintenance of Capital Accounts are intended to comply with Treasury Regulation
§1.704-1(b) and shall be interpreted and applied in a manner consistent with
those Regulations.
 
(h)           Series A Preferred Unit Capital Accounts shall not exceed $15.00
per unit plus any accrued but unpaid Preference Payments discussed in Article
2.4 of this Operating Agreement and Section 6.3 of the Series A Preferred Unit
Purchase Agreement.
 
2.10           Interest
 
No interest shall be paid on Capital Contributions or on the balance of a
Member’s Capital Account except in the event that Series A Preferred Units are
required to be redeemed on any Redemption Date and are not redeemed in
accordance with the Series A Preferred Unit Purchase Agreement, the Members
Capital Account for the Series A Preferred Units shall bear interest at a per
annum rate equal to ten percent (10%), compounded daily.
 
ARTICLE 3
ALLOCATIONS OF PROFITS AND LOSSES
 
3.1           Allocation of Profits and Losses
 
The Profits and Losses of the Company and items of Company income, gain, loss,
deduction, or credit shall be allocated as set forth in Exhibit 2 attached to
this Agreement. The Profits and Losses of the Company and all items of Company
income, gain, loss, deduction, or credit shall be allocated, for Company book
purposes and for tax purposes, to each Member in accordance with the allocation
as set forth in Exhibit 2.
 
 
10

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
3.2           Definitions of Profits and Losses
 
As used in this Agreement, “Profits and Losses” means, for each fiscal year or
other period specified in this Agreement, an amount equal to the Company’s
taxable income or loss for that year or period, determined in accordance with
Internal Revenue Code §703(a), including all Tax Items required to be stated
separately under Internal Revenue Code §703(a)(1), with the following
adjustments:
 
(a)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to taxable income or loss;
 
(b)           Any expenditures of the Company described in Internal Revenue Code
§705(a)(2)(B) or treated as Internal Revenue Code §705(a)(2)(B) expenditures
under Treasury Regulation §1.704-1(b)(2)(iv)(i) and not otherwise taken into
account in computing Profits or Losses shall be subtracted from taxable income
or shall increase that loss; and, notwithstanding the foregoing provisions of
this Section 3.1, any items of income, gain, loss, or deduction that are
specially allocated shall not be taken into account in computing Profits or
Losses under Section 3.1.
 
3.3           Additional Definitions
 
The following definitions shall apply for purposes of this Article 3.
 
(a)           “Adjusted Capital Account Deficit” means, with respect to any
Member, the deficit balance, if any, in the Member’s Capital Account as of the
end of the relevant fiscal year of the Company, after the Member’s Capital
Account has been adjusted as follows: (1) increased by the amount of the
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain,
and (2) decreased by the amount of the items described in Treasury Regulation
§1.704-1(b)(2)(ii)(d)(4)-(6).
 
This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulation §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently with that Regulation.
 
(b)           “Company Minimum Gain” has the meaning set forth in Treasury
Regulation §1.704-2(d)(1).
 
(c)           “Member Nonrecourse Debt” is defined in Treasury Regulation
§1.704-2(b)(4).
 
(d)           “Member Nonrecourse Debt Minimum Gain” for a fiscal year of the
Company means the net increase in Minimum Gain attributable to Member
Nonrecourse Debt, determined as set forth in Treasury Regulation §1.704-2(i)(2).
 
(e)           “Member Nonrecourse Deductions” has the meaning set forth in
Treasury Regulation §1.704-2(i)(2). For any Company fiscal year, the amount of
Member Nonrecourse Deductions with respect to a Member Nonrecourse Debt equals
the net increase during that fiscal year in Member Nonrecourse Debt Minimum Gain
attributable to that Member Nonrecourse Debt during that fiscal year, reduced
(but not below zero) by the amount of any distributions during that year to the
Member bearing the economic risk of loss for Member Nonrecourse Debt if the
distributions are both from the proceeds of the Member Nonrecourse Debt and are
allocable to an increase in Member Nonrecourse Debt Minimum Gain attributable to
the Member Nonrecourse Debt, all as determined according to the provisions of
Treasury Regulation §1.704-2(i)(2). In determining Member Nonrecourse
Deductions, the ordering rules of Treasury Regulation §1.704-2(j) shall be
followed.
 
 
11

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(f)           “Nonrecourse Deductions” has the meaning set forth in Treasury
Regulation §1.704-2(c). The amount of Nonrecourse Deductions for a Company
fiscal year equals the net increase in the amount of Company Minimum Gain during
that fiscal year, reduced (but not below zero) by the aggregate amount of any
distributions during that fiscal year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain.
 
(g)           “Nonrecourse Liability” has the meaning set forth in Treasury
Regulation §1.752-1(a)(2).
 
3.4           Special Allocations
 
The following special allocations shall be made in the following order:
 
(a)           Company Minimum Gain Chargeback. If there is a net decrease in
Company Minimum Gain during a fiscal year, each Member shall be allocated,
before any other allocation under this Section, items of Company income and gain
for the fiscal year equal to that Member’s share of the net decrease in Company
Minimum Gain as determined in accordance with Treasury Regulation
§1.704-2(g)(2).
 
(b)           Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net
decrease in Member Nonrecourse Debt Minimum Gain during a fiscal year (as
defined in the Regulations), any Member with a share of the Member Nonrecourse
Debt Minimum Gain attributable to that Member’s Nonrecourse Debt as of the
beginning of the fiscal year should be allocated items of Company income and
gain for that year (and, if necessary, subsequent years) equal to that Member’s
share of the net decrease in Member Nonrecourse Debt Minimum Gain. A Member’s
share of net decrease in Member Nonrecourse Debt Minimum Gain shall be
determined under Treasury Regulation §1.704-2(g)(2). A Member shall not be
subject to the foregoing chargeback to the extent permitted under Treasury
Regulation §1.704-2(i)(4).
 
(c)           Qualified Income Offset. If any Member unexpectedly receives an
adjustment, allocation, or distribution described in Treasury Regulation
§1.704-1(b)(2)(ii)(d)(4), (d)(5), or (d)(6), that Member shall be allocated
items of Company income and gain (consisting of a pro rata portion of each item
of Company income, including gross income and gain for that fiscal year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the Adjusted Capital Account Deficit of that Member as quickly as
possible; provided that an allocation under this Section 3.4(c) shall be made
only if and to the extent that the Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in this Agreement have been
made as if this Section 3.4(c) were not in the Agreement.
 
(d)           Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Company fiscal year in excess of the sum of:
 
(1)           The amount the Member is obligated to restore under any provision
of this Agreement, and
 
(2)           The amount the Member is deemed to be obligated to restore under
Treasury Regulation §1.704-2(g)(1), (i)(5), each such Member shall be specially
allocated items of Company income in the amount of the excess as quickly as
possible; except that an allocation under this Section 3.4(d) shall be made only
if and to the extent that the Member would have a deficit Capital Account in
excess of that sum after all other allocations provided for in this Article 3
have been made as if Section 3.4(c) and this Section 3.4(d) were not in the
Agreement.
 
 
 
12

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(e)           Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Company fiscal year shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
those Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulation §1.704-2(i)(1).
 
(f)           Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year
shall be specially allocated in proportion to their respective allocations of
Profits for that fiscal year.
 
(g)           Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset under Internal Revenue Code §734(b) or
§743(b) is required under Treasury Regulation §1.704-1(b)(2)(iv)(m)(2) or
§1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
the Member’s interest in the Company, the amount of the adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis), and the
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event that Treasury Regulation
§1.704-1(b)(2)(iv)(m)(2) applies, or to the Partner to whom the distribution was
made in the event that Treasury Regulation §1.704-1(b)(2)(iv)(m)(4) applies.
 
3.5           Allocation of Member Nonrecourse Deductions
 
Member Nonrecourse Deductions for any fiscal year of the Company shall be
allocated to the Members in the same proportion as Profits are allocated under
Section 3.1, provided that any Member Nonrecourse Deductions for any fiscal year
or other period shall be allocated to the Member who bears (or is deemed to
bear) the economic risk of loss with respect to the Member Nonrecourse Debt to
which those Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulation §1.704-2(i)(2).
 
3.6           Capital Events
 
In any fiscal year of the Company, Profits in excess of Losses of the Company
resulting from a Capital Event for any fiscal year of the Company shall be
allocated to the Members in the same proportion as Profits are allocated under
Section 3.1.
 
3.7           Allocation of Losses
 
In any Company fiscal year, Losses in excess of Profits of the Company,
resulting from a Capital Event for any fiscal year of the Company shall be
allocated to the Members in the same proportion as Profits are allocated under
Section 3.1. For this purpose, Capital Accounts shall be reduced by the
adjustments set forth in Treasury Regulation §1.704-1(b)(2)(ii)(d)(4)-(6).
 
3.8           Unrealized Appreciation and Depreciation
 
Any Unrealized Appreciation or Unrealized Depreciation in the values of Company
property distributed in kind to all the Members shall be treated in accordance
with applicable Law.
 
 
13

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
3.9           Contributed Property
 
Any item of income, gain, loss, or deduction with respect to any property (other
than cash) that has been contributed by a Member to the capital of the Company,
or that has been revalued under the provisions of Section 2.9(g), and that is
required or permitted to be allocated to the Member for income tax purposes
under Internal Revenue Code §704(c) so as to take into account the variation
between the tax basis of the property and its Fair Market Value at the time of
its contribution, shall be allocated solely for income tax purposes in the
manner required or permitted under Internal Revenue Code §704(c) using the
“remedial” method described in Treasury Regulation §1.704-3(b), except that any
other method allowable under applicable Regulations may be used for any
contribution of property with respect to which there is agreement among the
contributing Member and the Managers (and, if the Manager and the contributing
Member are Affiliates, a Majority of Members who are not Affiliates of
Managers).
 
3.10           Transferees
 
A Transferee shall succeed to the pro rata portion of the Capital Account of the
Transferor relating to the Membership Interest so Transferred. Except as
otherwise provided herein, all items of income, gain, expense, loss, deduction,
and credit allocable to any Membership Interest that may have been Transferred
during any calendar year shall, if permitted by Law, be allocated between the
Transferor and the Transferee based on the portion of the calendar year during
which each was recognized as owning that Membership Interest, based upon the
interim closing of the books method or such other method as agreed between the
Transferor and the Transferee; provided, however, that this allocation must be
made in accordance with a method permissible under section 706 of the Internal
Revenue Code and the Treasury Regulations thereunder.
 
3.11           Adjustment of Gross Asset Value
 
(a) The Gross Asset Value of all Company property shall be adjusted at the
following times: (1) on the acquisition of an interest or additional interest in
the Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution; (2) on the distribution of money or other property (other
than a de minimis amount) by the Company to a Member as consideration for a
Transferable Interest in the Company; and (3) on the liquidation of the Company
within the meaning of Treasury Regulation §1.704-1(b)(2)(ii)(g), provided,
however, that adjustments under clauses (1) and (2) above shall be made only in
the event of a revaluation of Company property under Section 2.9(g) in
accordance with Treasury Regulation §1.704-1(b)(2)(iv)(f).
 
(b)           The Gross Asset Value of Company property shall be increased or
decreased to reflect adjustments to the adjusted tax basis of the property under
Internal Revenue Code §732, §733, or §743, subject to the limitations imposed by
Internal Revenue Code §755 and Treasury Regulation §1.704-1(b)(2)(iv)(m).
 
(c)           If the Gross Asset Value of an item of property has been
determined or adjusted as specified in the definition of “Gross Asset Value in
Section 14.1 or pursuant to paragraph (a) or (b) of this Section 3.11, the Gross
Asset Value shall be adjusted by the Book Depreciation, if any, taken into
account with respect to that property for purposes of computing Profits and
Losses.
 
3.12           Allocation of Tax Items
 
It is the intent of the Members that each Member’s allocated share of Company
Tax Items be determined in accordance with this Agreement to the fullest extent
permitted by Internal Revenue Code §704(b)-(c). Notwithstanding anything to the
contrary in this Agreement, if the Company is advised that, as a result of the
adoption of new or amended regulations under Internal Revenue Code §704(b)-(c),
or the issuance of authorized interpretations, the allocations provided in this
Agreement are unlikely to be respected for federal income tax purposes, the
Managers are granted the power to amend the allocation provisions of this
Agreement, on advice of accountants and legal counsel, to the minimum extent
necessary for the allocation provisions to be respected for federal income tax
purposes.
 
 
14

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
ARTICLE 4
DISTRIBUTIONS
 
4.1           Distributions
 
Except as provided elsewhere in this document all distributions by the Company
shall be determined by the Board. Subject to the limitations set forth in the
Delaware Act and any other applicable Law, prior to the dissolution, winding-up
and liquidation of the Company, the Board may, in its discretion, direct the
Company to make distributions of cash or other property to the Members.
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Company nor the Board, on behalf of the Company, shall be required
or permitted to make a distribution to any Member on account of its Membership
Interest if such distribution would violate the Delaware Act or other applicable
Law.
 
4.2           Limitation on Distributions on Common Units
 
Notwithstanding anything to the contrary contained in this Agreement, all
distributions and dividends on Common Units shall be subject to the prior
approval of the holders of a majority of the Series A Preferred Units in
accordance with the terms of the Purchase Agreement and Section 7.3 of this
Agreement.
 
4.3           Certain Taxes
 
(a)           Distributions and Payments Free of Taxes. Any and all allocations,
distributions, payments, advances, or issuances by the Company to Investor
(including, for the avoidance of doubt any distributions, payments, advances, or
issuances by the Company to Investor under the Purchase Agreement) shall be made
free and clear of and without deduction or withholding or other charge for any
Covered Taxes, except as required by applicable Law; provided, however, that if
the Company shall be required by applicable Law to deduct or withhold any
Covered Taxes from such allocations, distributions or payments, then (i) the
amounts distributable or payable or advanced shall be increased as necessary so
that after making all required deductions or withholdings (including those
applicable to additional amounts distributable or payable under this Section
4.3) Investor receives an amount equal to the amount it would have received had
no such deduction or withholding been made, (ii) the Company shall make such
deductions or withholdings and such amounts shall be borne by Aemetis out of its
share of distributions under Section 4.1 (determined before taking into account
this Section 4.3), and (iii) the Company shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Law.
 
(b)           Indemnification by the Company and Aemetis. The Company and
Aemetis shall indemnify Investor, within ten (10) days after written demand
therefor, for the full amount of any Covered Taxes (including Covered Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or payable by Investor on or with respect to any payment by or on account
of any obligation of the Company hereunder (including Covered Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.3) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Covered Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by Investor shall be prima
facie evidence of the accuracy of the determinations and calculations contained
or asserted therein.
 
 
15

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(c)           Evidence of Payments. As soon as practicable after any payment of
Covered Taxes by the Company to a Governmental Authority, the Company shall
deliver to Investor the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment and a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Investor.
 
(d)           Refunds. If Investor determines, in its sole discretion, that it
has received a refund of any Covered Taxes as to which it has been indemnified
by the Company and Aemetis or with respect to which the Company has paid
additional amounts pursuant to this Section 4.3, it shall pay over such refund
to the Company (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 4.3 with respect to the Covered
Taxes giving rise to such refund), net of all out-of-pocket expenses of Investor
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Company, upon the
request of Investor, agrees to repay the amount paid over to the Company (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event Investor is required to repay such refund to such
Governmental Authority. This Section 4.3(d) shall not be construed to require
the Investor to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Company, Aemetis or
any other Person.
 
(e)           Survival. Without prejudice to the survival of any other
provisions hereunder, the agreement contained in Section 4.3 shall survive the
termination of this Agreement or the Purchase Agreement, the liquidation of the
Company, the dissolution of the Company, the withdrawal, resignation or
retirement of a Member from the Company, the transfer of a Member’s interest in
the Company and the liquidation of a Member’s interest in the Company.
 
ARTICLE 5
MANAGEMENT
 
5.1           General Powers
 
The Company shall be a “manager-managed” limited liability company. Except for
situations in which the approval of the Members or any specific Member or group
or class of Members is expressly required by the terms of this Agreement or
non-waivable provisions of applicable Law, including the Delaware Act, (a) all
management powers over the business and affairs of the Company shall be
exclusively vested in the Board, (b) the Board shall have full, exclusive, and
complete discretion, power and authority to manage, control, administer and
operate the business and affairs of the Company, and to make all decisions
affecting such business and affairs, and (c) the Board shall have the power to
bind or take any action on behalf of the Company, or to exercise in its sole
discretion any rights and powers (including the rights and powers to take
certain actions, give or withhold certain consents or approvals, or make certain
determinations, opinions, judgments, or other decisions) granted to the Company
under this Agreement, or any other agreement, instrument, or other document to
which the Company is a party or by virtue of its holding the equity interests of
any Subsidiary or other Person. Each Manager shall be a “manager” for purposes
of the Delaware Act; however, no single Manager (acting in his or her capacity
as such) shall have any authority to bind the Company with respect to any matter
except pursuant to a resolution expressly authorizing such action which
resolution is duly adopted by the Board by the affirmative vote required for
such matter pursuant to this Agreement. Unless otherwise expressly provided
herein, any action, approval or determination that may or shall be taken or made
by the Board shall be taken or made by the Board in its sole discretion.
 
 
16

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
5.2           Composition
 
(a)           The Board shall consist of three (3) Managers. The Managers shall
be appointed as follows:
 
(i)           one (1) Manager shall be appointed by the holders of a majority of
the Series A Preferred Units or, if there are no Series A Preferred Units
outstanding, by the holders of a majority of the Common Units that have been
converted into Common Units from Series A Preferred Units (the “Series A
Preferred Units Manager”); and
 
(ii)           the remaining Managers shall be appointed by a Majority of the
Members.
 
The initial Manager appointed by the holders of the Series A Preferred Units
shall be Devdatt Bhangui. The other initial Managers shall be Eric McAfee and
Todd Waltz.
 
(b)           Managers shall serve until their resignation, death, removal or
the election of their successor in accordance with the terms hereof. The removal
from the Board of the Series A Preferred Units Manager shall only be at the
written request of the Members entitled to designate such Manager in Section
5.2(a)(i). A Manager may resign from the Board by delivering his or her written
resignation to the Company at the Company’s principal office addressed to the
Board. Such resignation shall be effective upon receipt unless it is specified
to be effective at some other time or upon the happening of some other event.
The acceptance of a resignation shall not be necessary to make it effective,
unless expressly so provided in the resignation.
 
(c)           In the event that the Series A Preferred Units Manager ceases for
any reason to serve as a member of the Board during his or her term of office,
the resulting vacancy on the Board shall be filled by a Manager designated by
the Members entitled to designate such Series A Preferred Units Manager in
accordance with Section 5.2(a)(i). Failure of such Members to at any time
designate a Series A Preferred Units Manager shall not impair or constitute a
waiver of the future right to do so. The Series A Preferred Units Manager may be
removed from the Board only by the Members entitled to designate a Series A
Preferred Units Manager in accordance with Section 5.2(a)(i).
 
(d)           During the existence of the Company and at the request of the
holders of the Preferred Units at any time, the Company shall cause each of its
Subsidiaries to have a board of managers (or board of directors or equivalent
governing body, as the case may be) which mirrors (in number of members and
identity of the persons serving as members) the above composition of the Board
from time to time (having the same voting rights), including amending
organizational documents as necessary to implement this Section 5.2(d).
 
(e)           The Company shall provide each Manager with sufficient information
(and, as appropriate, access to Company’s management) to enable each Manager to
perform his or her duties as a Manager, to evaluate matters presented to the
Board and to participate in the Board’s management, control, administration and
operation of the business and affairs of the Company, and to make all decisions
affecting such business and affairs as contemplated hereunder.
 
 
 
17

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
5.3           Board Actions; Meetings
 
Each Manager shall have one (1) vote on all matters submitted to the Board.
Except as otherwise provided in this Agreement, all decisions concerning the
management of the Company’s business shall be made by the vote of a majority, by
number, of the Managers. The presence, in person or by Proxy, of Managers
holding at least a majority of the votes of the total number of Managers
comprising the Board (which majority must include the Series A Preferred Units
Manager), shall constitute a quorum for the transaction of business at any
meeting of the Managers; provided, however, that if a quorum cannot be obtained
at two consecutive duly called meetings because of the absence of the Series A
Preferred Units Manager at both of such consecutive meetings, the presence of
the Series A Preferred Units Manager shall not be necessary to constitute a
quorum at the next (and only the next) duly called meeting. The affirmative vote
(whether by Proxy or otherwise) of the Managers holding at least a majority of
the votes of the total number of Managers comprising the Board (i.e., including
any vacancies on the Board) when a quorum is present shall be the act of the
Board. Meetings of the Board shall be held at the principal office of the
Company or at such other place as may be determined by the Board. Regular
meetings of the Board shall be held on such dates and at such times as shall be
determined by the Board. Special meetings of the Board may be called by any
Manager. Notice of each special meeting of the Board stating the date, place and
time of such meeting shall be given to each Manager (in the case of a Board
meeting) by hand, telephone, electronic mail, telecopy or overnight courier at
least 48 hours prior to such meeting and shall be deemed delivered when
received. Notice may be waived before or after a meeting or by attendance
without protest at such meeting. The actions taken by the Board (as opposed to
by written consent), however called and noticed, shall be as valid as though
taken at a meeting duly held after regular call and notice if (but not until),
either before, at or after the meeting, the Managers as to whom it was
improperly held sign a written waiver of notice or a consent to the holding of
such meeting or an approval of the minutes thereof. The actions by the Board may
be taken by written consent (without a meeting, without notice and without a
vote) so long as such consent sets forth the action to be taken and is signed by
all of the Managers entitled to vote thereon. Any action taken pursuant to such
written consent of the Board shall have the same force and effect as if taken by
the Board or such committee at a meeting thereof. A meeting of the Board may be
held by telephone conference or similar communications equipment by means of
which all individuals participating in the meeting can be heard, and
participation in such meeting shall constitute attendance and presence in person
at such meeting, except where the Manager participates in the meeting for the
express purpose of objecting to the transaction of any business on the ground
that the meeting is not lawfully called or convened or is not called or convened
in accordance with this Agreement. The Board, with the approval of all of the
Managers, may adopt such other procedures governing meetings and the conduct of
business at such meetings as it shall deem appropriate. The Company shall pay
the reasonable out-of-pocket expenses incurred by the Managers in connection
with attending meetings of the Board or the board of any Subsidiary. The Board
shall keep or cause to be kept with the books and records of the Company full
and accurate minutes of all meetings, notices, and waivers of notices of
meetings, and all written consents to actions of the Board.
 
5.4           Officers
 
(a)           The Board may (but need not), from time to time, designate and
appoint one or more persons as an Officer of the Company, provided that the
Board (with the written approval of the Series A Preferred Units Manager) shall
appoint a President of the Company who shall be a Manager. Any Officers so
designated shall have such authority and perform such duties as the Board may,
from time to time, delegate to them. The Board may assign titles to particular
Officers. Unless the Board otherwise decides, if the title is one commonly used
for officers of a business corporation formed under the DGCL, the assignment of
such title shall constitute the delegation to such Officer of the authority and
duties that are normally associated with that office, subject to (i) any
specific delegation or limitation of authority and duties made to such Officer
by the Board, and (ii) any of the specific limitations set forth herein. Each
Officer shall hold office until such Officer’s successor shall be duly
designated or until such Officer’s death or until such Officer shall resign or
shall have been removed in the manner hereinafter provided. Any number of
offices may be held by the same individual. The salaries or other compensation,
if any, of the Officers of the Company shall be fixed from time to time by the
Board.
 
(b)           The President shall be the chief executive officer of the Company
and shall have general supervision of the business and affairs of the Company,
shall preside at all meetings of Members and of Managers, and shall have any
other powers and duties usually vested in a chief executive officer.
 
 
18

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(c)           Any Officer (subject to any contract rights available to the
Company or any of its Subsidiaries, if applicable) may resign as such at any
time. Such resignation shall take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the Board. The acceptance of a
resignation shall not be necessary to make it effective. Any Officer may be
removed as such, either with or without cause, by the Board in its sole
discretion at any time. Any vacancy occurring in any office of the Company may
be filled by the Board and shall remain vacant until filled by the Board.
 
(d)           Officers, in the performance of their duties as such, shall owe to
the Company and to the Members fiduciary duties (including the duty of loyalty
and due care) of the type owed by officers of a corporation to such corporation
and its stockholders under the DGCL.
 
5.5           Actions Requiring Member Approval
 
Notwithstanding anything to the contrary contained herein, neither the Board,
nor any Manager or Officer shall take any of the following actions for or on
behalf of the Company unless a Majority of Members (and the holders of a
majority of the Series A Preferred Units) has consented to such action:
 
(a)           liquidate, dissolve or wind-up the business and affairs of the
Company or any Subsidiary, or consent to or otherwise approve any of the
foregoing;
 
(b)           take any action that would result in a Bankruptcy Event; adopt a
plan of liquidation of the Company or any of its Subsidiaries; take any action
to commence any suit, case, proceeding or other action under any existing or
future Law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors seeking to have an order for relief entered
with respect to the Company or any of its Subsidiaries, or seeking to adjudicate
the Company or any of its Subsidiaries as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to the Company or any of its
Subsidiaries; appoint a receiver, trustee, custodian or other similar official
for the Company or any of its Subsidiaries, or for all or any material portion
of the assets of the Company or any of its Subsidiaries; or make a general
assignment for the benefit of the creditors of the Company or any of its
Subsidiaries;
 
(c)           amend, modify, alter or repeal any provision of the Certificate of
Formation;
 
(d)           create, or authorize the creation of, any additional class or
series of Units or reclassify or authorize the reclassification of any class or
series of Units (unless the same ranks junior in all respects to the Series A
Preferred Units with respect to the distribution of assets on the liquidation,
dissolution or winding up of the Company, the payment of dividends and
distributions, and redemption rights) or increase or decrease the authorized
number of Series A Preferred Units or increase the authorized number of shares
of any additional class or series of Units (unless the same ranks junior to the
Series A Preferred Units with respect to the distribution of assets on the
liquidation, dissolution or winding up of the Company, the payment of dividends
and distributions, and redemption rights);
 
(e)           purchase, redeem or otherwise acquire (or permit any Subsidiary to
purchase, redeem or otherwise acquire), or pay, declare or make any dividend or
distribution on, any Common Units;
 
(f)           create any bonds, notes or Equity Securities that are convertible
into, or exchangeable for, or have option rights to purchase or otherwise
acquire, any Units (or other ownership or profits interests) in the Company that
would rank senior to or pari passu with the Series A Preferred Units with
respect to the distribution of assets on the liquidation, dissolution or winding
up of the Company, the payment of dividends and distributions, and redemption
rights;
 
 
 
19

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(g)           create, incur, assume, guarantee or authorize the creation,
incurrence, guarantee, or assumption of, or issue, or authorize the issuance of
any Indebtedness, or permit any Subsidiary to take any such action with respect
to any Indebtedness, except for trade payables incurred in the ordinary course
of business, or amend, renew, increase or otherwise alter in any material
respect the terms of any Indebtedness previously approved or required to be
approved by holders of Series A Preferred Units;
 
(h)           increase or decrease the authorized number of Managers
constituting the Board from three (3) or otherwise affects the composition or
appointment of the Board;
 
(i)           engage in any line of business other than the business conducted
or proposed to be conducted by the Company as of the Effective Date or use, or
permit the use of, the proceeds from the issuance of the Series A Preferred
Units for any purpose other than the purposes specified in Section 2.3 of the
Purchase Agreement;
 
(j)           enter into, or become subject to or bound by, any agreement or
instrument or other obligation which by its terms restricts the Company’s
ability to perform any of its obligations under the Purchase Agreement and/or
this Agreement, including the ability of the Company to pay dividends or
distributions or make any redemption or liquidation payments with respect to the
Series A Preferred Units required hereunder and/or under the Purchase Agreement;
 
(k)           effect any recapitalization, restructuring or reorganization or
split or combination of any Unit, Preferred Unit, or Common Unit;
 
(l)           effect or enter into any agreement to effect any Qualifying
Liquidity Event;
 
(m)          sell, transfer, license, lease or otherwise dispose of, in any
transaction or series of related transactions, any assets of the Company or any
Subsidiary having a Fair Market Value in excess of $100,000, other than
inventory in the ordinary course of business;
 
(n)           create, form or acquire any Subsidiary; or
 
(o)           take any action, authorize or approve, or enter into any binding
agreement with respect to or otherwise commit to do any of the foregoing.
 
5.6           BUDGET
 
The Company shall obtain the prior approval of the Board and the Principal
Members before:
 
(a)           establishing or adopting any Budget; or
 
(b)           amending or modifying any Budget, provided that the approval of
the Principal Members shall not be required for an amendment or modification of
any Budget that (i) increases or decreases the aggregate amount of such Budget
by no more than five percent (5%), or (ii) increases or decreases any line item
in such Budget by no more than five percent (5%).
 
If the Principal Members do not approve a Budget for any fiscal year of the
Company, then the Budget for such fiscal year shall be the Budget for the prior
fiscal year until a Budget for such fiscal year is approved by the Board and the
Principal Members. The Company shall operate the Company and its Subsidiaries
consistent with the Budget as provided for in the Purchase Agreement.
 
 
20

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
5.7           Other Business Interests
 
It is acknowledged that the Managers have other business interests to which the
Managers devote part of their time. Each Manager shall devote as much time to
the conduct of the business of the Company as the Manager, in the Manager’s own
good faith and discretion, deems appropriate.
 
5.8           Assets in the Name of the Company
 
All assets of the Company, whether real or personal, whether now owned or
hereafter acquired, shall be held in the name of the Company.
 
5.9           Funds
 
All funds of the Company shall be deposited in one or more accounts with one or
more recognized financial institutions in the name of the Company, at locations
determined by the Board.
 
ARTICLE 6
ACCOUNTS AND ACCOUNTING
6.1           Records
 
Complete books of account of the Company’s business, in which each Company
transaction shall be fully and accurately entered, shall be kept at the
Company’s principal executive office and at other locations that the Board shall
determine from time to time, and shall be open to inspection and copying on
reasonable notice by any Member or the Member’s authorized representatives
during normal business hours. The costs of inspection and copying shall be borne
by the Member.
 
6.2           Accounting
 
The books and records of the Company shall be maintained, for financial
reporting purposes, in accordance with United States generally accepted
accounting principles (“GAAP”). All decisions as to accounting matters, except
as specifically provided to the contrary herein, shall be made by the Board.
 
6.3           Additional Records
 
At all times during the term of existence of the Company, and beyond that term
if the Board deems it necessary, the Company shall keep or cause to be kept the
books of account referred to in Section 6.2, together with:
 
(a)           progress reports with respect to the Development of the Project;
 
(b)           milestone schedules with respect to the Development of the
Project;
 
(c)           permits and approvals with respect to the Development of the
Project;
 
(d)           Budgets;
 
(e)           a current list of the full name and last known business or
residence address of each Member, together with the Capital Contribution and the
share in Profits and Losses of each Member;
 
(f)           a current list of the full name and business or residence address
of each Manager;
 
(g)           a copy of the Certificate of Formation, as amended or
supplemented;
 
 
 
21

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(h)           copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six (6) most recent taxable
years;
 
(i)           an original executed copy or counterparts of this Agreement, as
amended;
 
(j)           any powers of attorney under which the Certificate of Formation,
this Agreement or any amendments thereto or hereto were executed;
 
(k)           financial statements of the Company for the six (6) most recent
fiscal years; and
 
(l)           the books and records of the Company as they relate to the
Company’s internal affairs for the four (4) most recent fiscal years.
 
If the Board deems that any of the foregoing items shall be kept beyond the term
of existence of the Company, the repository of those items shall be as
designated by the Managers.
 
6.4           Tax Information
 
Within 105 days after the end of each taxable year of the Company, the Managers
shall send to each of the Members all information necessary for the Members to
complete their federal and state income tax or information returns and a copy of
the Company’s federal, state, and local income tax or information returns for
that year.
 
6.5           Partnership Representative
 
The Members hereby appoint a Chief Financial Officer who will act as
"partnership representative" (the "Partnership Representative") as provided in
Internal Revenue Code Section 6223(a) (as amended by the Bipartisan Budget Act
of 2015). The Partnership Representative can be removed at any time by a vote of
a majority of the other Members, and shall resign if it is no longer a Member.
In the event of the resignation or removal of the Partnership Representative, a
majority of the other Members shall select a replacement Partnership
Representative. If the resignation or removal of the Partnership Representative
occurs prior to the effectiveness of the resignation or removal under applicable
Treasury Regulations or other administrative guidance, the resignation or
removal shall be effective upon the earliest date provided for in such Treasury
Regulations or administrative guidance.
 
6.6           Authorization of Partnership Representative
 
The Partnership Representative is authorized to do the following:
 
(a)           Keep the Members informed of administrative and judicial
proceedings for the adjustment of Company items (as defined in Internal Revenue
Code §6231(a)(3)) at the Company level, as required under Internal Revenue Code
§6223(g) and the implementing Regulations;
 
(b)           Enter into settlement agreements under Internal Revenue Code
§6224(c)(3) and applicable Regulations with the Internal Revenue Service or the
Secretary of the Treasury (the Secretary) with respect to any tax audit or
judicial review, in which agreement the Partnership Representative may expressly
state that the agreement shall bind the other Members, except that the
settlement agreement shall not bind any Member who (within the time prescribed
under the Internal Revenue Code and Regulations) files a statement with the
Secretary providing that the Partnership Representative shall not have the
authority to enter into a settlement agreement on behalf of that Member;
 
 
 
22

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(c)           On receipt of a notice of a final Company administrative
adjustment, to file a petition for readjustment of the Company items with the
Tax Court, the District Court of the United States for the district in which the
Company’s principal place of business is located, or the United States Court of
Federal Claims, all as contemplated under Internal Revenue Code §6226(a) and
applicable Regulations;
 
(d)           File requests for administrative adjustment of Company items on
Company tax returns under Internal Revenue Code §6227(b) and applicable
Regulations; and, to the extent those requests are not allowed in full, file a
petition for adjustment with the Tax Court, the District Court of the United
States for the district in which the Company’s principal place of business is
located, or the United States Court of Federal Claims, all as contemplated under
Internal Revenue Code §6228(a); and
 
(e)           Take any other action on behalf of the Members or the Company in
connection with any administrative or judicial tax proceeding to the extent
permitted by Law, including retaining tax advisers (at the expense of the
Company) to whom the Partnership Representative may delegate such rights and
duties as deemed necessary and appropriate.
 
(f)           If the Partnership Representative takes any action (including,
without limitation, filing any U.S. tax election or entering into a settlement
agreement with the U.S. Internal Revenue Service) that causes an adverse effect
on the holders of the Series A Preferred Units, the Partnership Representative
shall obtain written consent from the Series A Preferred Units Manager, which
shall not be unreasonably withheld, delayed or condition, prior to taking any
such action.
 
ARTICLE 7
MEMBERSHIP—MEETINGS AND VOTING
 
7.1           Member Authority
 
No Member in its capacity as such has the authority or power to act for or on
behalf of the Company in any manner or way, to bind the Company, or do any act
that would be (or could be construed as) binding on the Company, in any manner
or way, or to make any expenditures on behalf of the Company, unless such
specific authority and power has been expressly granted to and not revoked from
such Member by the Board or the express provisions of this Agreement, and the
Members hereby consent to the exercise by the Board of the powers conferred on
it by Law and this Agreement.
 
7.2           Voting
 
Each holder of Unit will have the right to one vote per Unit, with the holders
of Common Units and Series A Preferred Units voting together as one class.
Unless otherwise provided by Law or this Agreement, the affirmative vote of a
majority of the Units having the right to vote on the matter or action subject
to such vote shall constitute the act of the Members and the affirmative vote of
a majority of the Units of a specified class or series having the right to vote
on the matter or action subject to such vote shall constitute the act of the
Members holding that class or series of Units.
 
7.3           Series A Preferred Unit Protective Provisions
 
For so long as any Series A Preferred Units remain outstanding, none of the
Company, any of its Subsidiaries, or any Member, nor any Manager, Officer or
agent of the Company on behalf of the Company or any of its Subsidiaries, shall
take any of the following actions without (in addition to any other vote
required by Law or this Agreement) the prior written consent or affirmative vote
of the holders of at least a majority of the then outstanding Series A Preferred
Units (which consent may be withheld by such holders in their sole discretion),
given in writing or by vote at a meeting, consenting or voting (as the case may
be) separately as a class:
 
 
23

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(a)           liquidate, dissolve or wind-up the business and affairs of the
Company or any Subsidiary, or consent to or otherwise approve any of the
foregoing;
 
(b)           take any action that would result in a Bankruptcy Event; adopt a
plan of liquidation of the Company or any of its Subsidiaries; take any action
to commence any suit, case, proceeding or other action under any existing or
future Law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors seeking to have an order for relief entered
with respect to the Company or any of its Subsidiaries, or seeking to adjudicate
the Company or any of its Subsidiaries as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to the Company or any of its
Subsidiaries; appoint a receiver, trustee, custodian or other similar official
for the Company or any of its Subsidiaries, or for all or any material portion
of the assets of the Company or any of its Subsidiaries; or make a general
assignment for the benefit of the creditors of the Company or any of its
Subsidiaries;
 
(c)           amend, modify, alter or repeal any provision of the Certificate of
Formation, the Purchase Agreement or this Agreement in a manner that affects the
powers, preferences or rights of the Series A Preferred Units or that increases
or decreases the number of authorized Series A Preferred Units;
 
(d)           create, or authorize the creation of, any additional class or
series of Units or reclassify or authorize the reclassification of any class or
series of Units (unless the same ranks junior in all respects to the Series A
Preferred Units with respect to the distribution of assets on the liquidation,
dissolution or winding up of the Company, the payment of dividends and
distributions, and redemption rights) or increase or decrease the authorized
number of Series A Preferred Units or increase the authorized number of shares
of any additional class or series of Units (unless the same ranks junior to the
Series A Preferred Units with respect to the distribution of assets on the
liquidation, dissolution or winding up of the Company, the payment of dividends
and distributions, and redemption rights);
 
(e)           purchase, redeem or otherwise acquire (or permit any Subsidiary to
purchase, redeem or otherwise acquire), or pay, declare or make any dividend or
distribution on, any Common Units;
 
(f)           create any bonds, notes or Equity Securities that are convertible
into, or exchangeable for, or have option rights to purchase or otherwise
acquire, any Units (or other ownership or profits interests) in the Company that
would rank senior to or pari passu with the Series A Preferred Units with
respect to the distribution of assets on the liquidation, dissolution or winding
up of the Company, the payment of dividends and distributions, and redemption
rights;
 
(g)           create, incur, assume, guarantee or authorize the creation,
incurrence, guarantee, or assumption of, or issue, or authorize the issuance of
any Indebtedness, or permit any Subsidiary to take any such action with respect
to any Indebtedness, except for trade payables incurred in the ordinary course
of business, or amend, renew, increase or otherwise alter in any material
respect the terms of any Indebtedness previously approved or required to be
approved by holders of Series A Preferred Units;
 
(h)           increase or decrease the authorized number of Managers
constituting the Board from three (3) or otherwise affects the composition or
appointment of the Board;
 
(i)           engage in any line of business other than the business conducted
or proposed to be conducted by the Company as of the Effective Date or use, or
permit the use of, the proceeds from the issuance of the Series A Preferred
Units for any purpose other than the purposes specified in Section 2.3 of the
Purchase Agreement;
 
 
 
24

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(j)           enter into, or become subject to or bound by, any agreement or
instrument or other obligation which by its terms restricts the Company’s
ability to perform any of its obligations under the Purchase Agreement and/or
this Agreement, including the ability of the Company to pay dividends or
distributions or make any redemption or liquidation payments with respect to the
Series A Preferred Units required hereunder and/or under the Purchase Agreement;
 
(k)           effect any recapitalization, restructuring or reorganization or
split or combination of any Unit, Preferred Unit, or Common Unit;
 
(l)           effect or enter into any agreement to effect any Qualifying
Liquidity Event;
 
(m)          sell, transfer, license, lease or otherwise dispose of, in any
transaction or series of related transactions, any assets of the Company or any
Subsidiary having a Fair Market Value in excess of $100,000, other than
inventory in the ordinary course of business;
 
(n)           create, form or acquire any Subsidiary; or
 
(o)           take any action, authorize or approve, or enter into any binding
agreement with respect to or otherwise commit to do any of the foregoing.
 
7.4           Meetings of Members
 
Meetings of the Members may be called at any time by the Board, or by Members
representing more than 10 percent of the Units of the Members, for the purpose
of addressing any matters on which the Members may vote. If a meeting of the
Members is called by the Members, notice of the call shall be delivered to the
Board. Meetings may be held at the principal executive office of the Company or
at any other location designated by the Board. Following the call of a meeting,
the Board shall give notice of the meeting not less than 10, nor more than 60,
calendar days before the meeting date to all Members entitled to vote at the
meeting. The notice shall state the place, date, and hour of the meeting, the
means of electronic transmission by and to the Company or electronic video
communication, if any, and the general nature of business to be transacted. No
other business may be transacted at the meeting. A quorum at any meeting of
Members shall consist of a Majority of Members, represented in person or by
Proxy. The Members present at a duly called or held meeting at which a quorum is
present may continue to transact business until adjournment, notwithstanding the
withdrawal of a sufficient number of Members to leave less than a quorum, if the
action taken, other than adjournment, is approved by the requisite Percentage
Interest of the Members as specified in this Agreement or the Delaware Act.
 
7.5           Record Date
 
The record date for determining the Members entitled to receive notice of any
meeting, to vote, to receive any distribution, or to exercise any right in
respect of any other lawful action, shall be the date set by the Board or by a
Majority of Members; provided that the record date shall not be more than 60, or
less than 10 calendar days before the date of the meeting and not more than 60
calendar days before any other action.
 
 
25

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
7.6           Adjournment of Meeting of Members
 
A meeting of Members at which a quorum is present may be adjourned to another
time or place and any business that might have been transacted at the original
meeting may be transacted at the adjourned meeting. If a quorum is not present
at an original meeting, that meeting may be adjourned by the vote of a majority
of Voting Units represented either in person or by Proxy. Notice of the
adjourned meeting need not be given to Members entitled to notice if the time
and place of the adjourned meeting are announced at the meeting at which the
adjournment is taken, unless (a) the adjournment is for more than 45 days, or
(b) after the adjournment, a new record date is fixed for the adjourned meeting.
In the situations described in clauses (a) and (b), notice of the adjourned
meeting shall be given to each Member of record entitled to vote at the
adjourned meeting.
 
7.7           Attendance at Meeting; Proxies; etc
 
The transactions of any meeting of Members, however called and noticed, and
wherever held, shall be as valid as though consummated at a meeting duly held
after regular call and notice, if (a) a quorum is present at that meeting,
either in person or by Proxy, and (b) either before or after the meeting, each
of the persons entitled to vote, not present in person or by Proxy, signs either
a written waiver of notice, a consent to the holding of the meeting, or an
approval of the minutes of the meeting. Attendance of a Member at a meeting
shall constitute waiver of notice, unless that Member objects, at the beginning
of the meeting, to the transaction of any business on the ground that the
meeting was not lawfully called or convened. Attendance at a meeting is not a
waiver of any right to object to the consideration of matters required to be
described in the notice of the meeting and not so included, if the objection is
expressly made at the meeting.
 
7.8           Voting
 
At all meetings of Members, a Member may vote in person or by Proxy. The Proxy
shall be filed with the Board before or at the time of the meeting, and may be
filed by electronic transmission to the Board at the principal executive office
of the Company or any other address given by the Board to the Members for those
purposes.
 
7.9           Telephonic and Video Meetings
 
A meeting of the Members may be conducted, in whole or in part, by electronic
transmission by and to the Company or by electronic video communication if (a)
the Company implements reasonable measures to provide Members (in person or by
Proxy) a reasonable opportunity to participate in the meeting and to vote on
matters submitted to the Members, including an opportunity to read or hear the
proceedings of the meeting substantially concurrently with those proceedings,
and if (b) any Member votes or takes other action at the meeting by means of
electronic transmission to the Company or electronic video communication, a
record of that vote or action is maintained by the Company.
 
7.10           Written Action
 
Any action that may be taken at any meeting of the Members may be taken without
a meeting if a consent thereto in writing, setting forth the action so taken, is
signed by Members having not less than the minimum number of votes that would be
necessary to authorize or take that action at a meeting at which all Members
entitled to vote were present and voted. If the Members are requested to consent
to a matter without a meeting, each Member shall be given notice of the matter
to be voted on in the manner described in Section 7.4. Any action taken without
a meeting shall be effective when the required minimum number of votes have been
received. Prompt notice of the action taken shall be given to all Members who
have not consented to the action.
 
 
26

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
ARTICLE 8
UNITS; TRANSFERS
 
8.1           Unit Certificates
 
(a)           Units in the Company shall be evidenced by certificates in a form
approved by the Board (“Certificates”). Each Certificate will bear the following
legend reflecting the restrictions on the Transfer of such securities:
 
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “33 ACT”), AND MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE 33 ACT OR IN A TRANSACTION
WHICH, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY,
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE 33 ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.
 
THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF THAT CERTAIN AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF DECEMBER 13, 2018,
AS AMENDED FROM TIME TO TIME, BY AND AMONG THE COMPANY AND THE MEMBERS
IDENTIFIED THEREIN, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER. A COPY OF SUCH
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT HAS BEEN FILED WITH THE
SECRETARY OF THE COMPANY AND IS AVAILABLE UPON REQUEST.”
 
(b)           Each Unit in the Company shall constitute and shall remain a
“security” within the meaning of (i) Article 8 of the Uniform Commercial Code
(including Sections 8-102(a)(15) and 8-103 thereof) as in effect from time to
time in the states of Delaware and New York and (ii) the Uniform Commercial Code
of any other applicable jurisdictions that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995. Notwithstanding
any provision of this Agreement to the contrary, to the extent that any
provision of this Agreement is inconsistent with any non-waivable provision of
Article 8 of the Uniform Commercial Code as in effect in the State of Delaware
(6 Del C. § 8-101, et. seq.) (the “UCC”), such provision of Article 8 of the UCC
shall be controlling.
 
(c)           Upon any Transfer of all or a portion of the Units hereunder, the
Transferor shall surrender the Certificate(s) representing the Units so
Transferred to the Company for cancellation. If a Certificate represents a
greater portion of the Transferor’s Units than that intended for Transfer, upon
surrender of such certificate for cancellation the Company shall issue to the
Transferor a new Certificate which represents the Units being retained by such
Transferor. Upon a determination by the Board, the Company shall issue to each
Transferee who is Transferred Units pursuant to this Agreement and who is
admitted to the Company as a Substitute Member in accordance with Section
8.4(c), a Certificate evidencing the Units held by such Transferee. Such
Certificate shall indicate the Units then owned by such Transferee and shall
represent the Units owned by such Transferee from time to time thereafter as set
forth in the then effective Schedule A hereto, regardless of the Units indicated
in the Certificate. Upon receipt of written notice or other evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Certificate and, in the case of any such loss, theft or destruction upon receipt
of the Member’s unsecured indemnity agreement, or in the case of any other
holder of a Certificate or Certificates, other indemnity reasonably satisfactory
to the Board or in the case of any such mutilation upon surrender or
cancellation of such Certificate, the Company will make and deliver a new
Certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Certificate.
 
 
 
27

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
8.2           Restrictions on Transfers
 
(a)           General Transfer Restrictions. Each holder of Common Units shall
not Transfer any Common Units or any interest therein to any Person without the
prior written consent of the Series A Preferred Units Manager (which consent may
be withheld by the Series A Preferred Units Manager at his/her direction),
provided that Aemetis may pledge all or part of its Common Units to the
Noteholders Agent, pursuant to or in connection with the Note Purchase
Agreement. The pledge or assignment by Aemetis shall not, except as otherwise
may result due to an exercise of rights and remedies under such collateral
documentation, cause Aemetis to cease to be a Member or to have the power to
exercise any rights and powers of a Member. Without limiting the foregoing, the
right of the Noteholders Agent to enforce and exercise its rights and remedies
under such collateral documentation is acknowledged by the Members and Managers
and any such action taken in accordance therewith shall be valid and effective
for all purposes under this Agreement and the Certificate of Formation (in each
case, regardless of any restrictions or procedures otherwise herein or therein
contained) and applicable law, including, without limitation, the rights and
powers of a Member hereunder. Each holder of Series A Preferred Units may at any
time Transfer any or all of its Series A Preferred Units to any Person.
 
(b)           Prohibited Transfers. Notwithstanding anything to the contrary in
this Article 8, no Transfer of Units shall be permitted or made if such Transfer
would:
 
(i)           violate the then applicable federal or state securities Laws or
rules and regulations of the Securities Exchange Commission, any state
securities commission or any other Governmental Authority with jurisdiction over
such Transfer;
 
(ii)           terminate the existence or qualification of the Company under
Delaware Law;
 
(iii)           cause the Company to be treated as an association taxable as a
corporation or otherwise not to be treated as a partnership for U.S. federal
income tax purposes;
 
(iv)           cause the Company to be required to register as an investment
company under the Investment Company Act of 1940, as amended, or subject the
Company, any of its Subsidiaries to the Investment Advisers Act of 1940, as
amended, or the Employee Retirement Income Security Act of 1974, as amended;
 
(v)           violate any provision of this Agreement; or
 
(vi)           result in a Transfer of a Unit to a natural person.
 
Any Transfer of Units in violation of this Agreement or applicable Law shall be
void ab initio, and the Company has the power to rescind such Transfer.
 
8.3           Expenses
 
The Transferor and Transferee of any Units or other interest in the Company
shall be jointly and severally obligated to reimburse the Company for all
reasonable out-of-pocket expenses (including attorneys’ fees and expenses)
incurred by the Company for any Transfer or proposed Transfer, regardless of
whether consummated.
 
 
 
28

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
8.4           Transfers Generally; Substitute Members
 
(a)           Additional Procedural Conditions to Transfers. Without limiting
Section 8.2(a), any Transfer of Units shall be valid hereunder only if:
 
(i)           the Transferor and the Transferee execute and deliver to the
Company such documents and instruments of conveyance as may be reasonably
requested by the Board to effect such Transfer and to confirm the agreement of
the Transferee to be bound by the provisions of this Agreement and the Purchase
Agreement;
 
(ii)           the Transferor and the Transferee provide to the Board the
Transferee’s taxpayer identification number and any other information reasonably
necessary to permit the Company to file all required federal and state tax
returns and other legally required information statements or returns; and
 
(iii)           the Company is reimbursed by the Transferor and/or the
Transferee for all costs and expenses that the Company reasonably incurs in
connection with the Transfer as required by Section 8.3.
 
(b)           Rights and Obligations of Transferees and Transferors. Subject to
Section 8.4(c), the Transferee of any Transfer permitted pursuant to this
Agreement shall be a Transferee only, and only shall receive, to the extent
Transferred, the Economic Interest associated with the Units so Transferred, and
such Transferee shall not be entitled or enabled to exercise any other rights or
powers of a Member, such other rights, and all obligations relating to, or in
connection with, such Units remaining with the Transferring Member. The
Transferring Member shall remain a Member even if it has Transferred all of its
Units to one or more Transferees until such time as all such Transferees are
admitted to the Company as Substitute Members pursuant to Section 8.4(c), as
applicable. In the event any Transferee desires to make a further Transfer of
all or any portion of its Units, such Transferee shall be subject to all of the
provisions of this Agreement to the same extent and in the same manner as the
Member who initially held such Units.
 
(c)           Admission of Transferee as Substitute Member. Subject to the other
provisions of this Article 8, a Transferee shall be admitted to the Company as a
Substitute Member following a Transfer of Units in accordance with this Article
8 upon satisfaction of all of the following conditions, upon which the
Transferee shall have all of the rights and powers, and be subject to all of the
restrictions and liabilities, of a Member under the Delaware Act and this
Agreement with respect to the Units Transferred: (i) the Transferee shall become
a party to this Agreement as a Member by executing a joinder or counterpart
signature page to this Agreement and executing such other documents and
instruments as the Board may reasonably request for the sole purpose of
confirming such Transferee’s admission as a Member and agreement to be bound by
the terms and conditions of this Agreement and the Purchase Agreement and (ii)
the Transferee pays or reimburses the Company for all reasonable costs that the
Company incurs in connection with the admission of the Transferee as a Member as
required by Section 8.3.
 
(d)           Effect on Transferor and Company. Upon the admission of a
Transferee as a Substitute Member, (i) the Transferor shall (A) cease to be a
Member with respect to the portion of the Units so Transferred and (B) be
released from any obligations arising after the date of such Transfer with
respect to the Units so Transferred and (ii) the Transferee will become a Member
hereunder with respect to such Units with all the rights and obligations of a
Member held by the Transferor in respect of such Units immediately prior to the
time of Transfer.
 
 
29

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
8.5           Closing Date
 
Any Transfer and any related admission of a Person as a Member in compliance
with this Article 8 shall be deemed effective on such date that the Transferee
or successor in interest complies with the requirements of this Agreement.
 
8.6           Effect of Incapacity
 
Except as otherwise provided herein, the Incapacity of a Member shall not
dissolve or terminate the Company. In the event of such Incapacity, the
executor, administrator, guardian, trustee or other personal representative of
the Member that has experienced such Incapacity shall be deemed to be the
assignee of such Member’s Economic Interest and may, subject to the terms and
conditions set forth in this Article 8, become a Substitute Member.
 
8.7           No Appraisal Rights
 
No Member shall be entitled to any valuation, appraisal or similar rights with
respect to such Member’s Units, whether individually or as part of any class or
group of Members, in the event of a Qualifying Liquidity Event or other
transaction involving the Company or its securities unless such rights are
expressly provided by the documents effectuating such transaction.
 
8.8           Effect of Non-Compliance.
 
(a)           Improper Transfers Void. ANY ATTEMPTED TRANSFER NOT STRICTLY IN
ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE 8 WILL BE VOID AB INITIO AND OF
NO FORCE OR EFFECT WHATSOEVER, PROVIDED, THAT ANY SUCH ATTEMPTED TRANSFER MAY BE
A BREACH OF THIS AGREEMENT, NOTWITHSTANDING THAT SUCH ATTEMPTED TRANSFER IS
VOID.
 
(b)           Other Consequences. Without limiting the foregoing, if any Unit or
Certificate representing a Unit is purported to be Transferred in whole or in
part in contravention of this Article 8, the Person to whom such purported
Transfer was made shall not be entitled to any rights as a Member whatsoever,
including, without limitation, any of the following rights:
 
(i)           to participate in the management, business or affairs of the
Company;
 
(ii)           to receive any reports pursuant to any provision hereof;
 
(iii)           to inspect or copy the Company’s books or records;
 
(iv)           to receive any Economic Interest in the Company; or
 
(v)            to receive upon the dissolution and winding up of the Company the
net amount otherwise distributable to the Transferor pursuant to Section 9.2
hereof.
 
 
 
30

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
ARTICLE 9
DISSOLUTION AND WINDING UP
 
9.1           Events of Dissolution
 
The Company shall be dissolved on the first to occur of the following events:
 
(a)           the written agreement of a Majority of Members and the holders of
a majority of the Series A Preferred Units to dissolve the Company.
 
(b)           Any other event sufficient under the Delaware Act to cause the
dissolution of the Company.
 
No other event, including the retirement, withdrawal, insolvency, liquidation,
dissolution, resignation, expulsion or bankruptcy of a Member shall cause the
dissolution of the Company.
 
9.2           Procedure for Winding Up
 
On the dissolution of the Company pursuant to Section 9.1, the Company shall
engage in no further business other than that necessary to wind up the business
and affairs of the Company. A majority of the Board may appoint one or more
Persons to act as liquidator of the Company (the “Liquidator”). The Liquidator
will proceed diligently to wind up the affairs of the Company and liquidate the
Company’s assets in an orderly and business-like manner and make final
distributions as provided herein. The Liquidator shall give notice of the
commencement of winding up by mail to all known creditors and claimants against
the Company whose addresses appear in the records of the Company.
 
The Liquidator shall liquidate the assets of the Company and distribute the
proceeds of such liquidation in the following order of priority, unless
otherwise required by mandatory provisions of applicable Law:
 
(a)           First, to the payment of all of the Company's known debts and
liabilities (including debts and liabilities to Members who are creditors, if
applicable) and the expenses of liquidation (including sales commissions
incident to any sales of assets of the Company);
 
(b)           Second, to the establishment of and addition to reserves that are
determined by the Liquidator to be reasonably necessary for any contingent
unknown liabilities or obligations of the Company. On the Liquidator’s
determination that reserves are no longer necessary, they shall be distributed
as provided in this Section 9.2;
 
(c)           Third, to the holders of the Series A Preferred Units in
accordance with the Purchase Agreement; and
 
(d)           Last, subject to the terms of the Purchase Agreement and Section
7.3 of this Agreement, among the Members as provided in Section 4.1.
 
9.3           Accounting
 
As promptly as possible after dissolution and again after final liquidation, the
Liquidator shall cause a proper accounting to be made by a recognized firm of
certified public accountants of the Company's assets, liabilities, and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable.
 
9.4           Certificate of cancellation
 
Upon the liquidation of the Company assets as provided in Section 9.2, the
Company shall be terminated, and the Liquidator shall cause the filing of a
Certificate of Cancellation with respect to the Company’s Certificate of
Formation and shall take such other actions as may be necessary or appropriate
to terminate the Company.
 
 
31

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
9.5           Recourse for Claims
 
EACH MEMBER SHALL LOOK SOLELY TO THE ASSETS OF THE COMPANY FOR THE RETURN OF THE
MEMBER’S INVESTMENT, AND IF COMPANY PROPERTY REMAINING AFTER THE PAYMENT OR
DISCHARGE OF THE COMPANY’S DEBTS AND LIABILITIES IS INSUFFICIENT TO RETURN THE
INVESTMENT OF EACH MEMBER, THE MEMBER SHALL HAVE NO RECOURSE AGAINST ANY OTHER
MEMBERS FOR INDEMNIFICATION, CONTRIBUTION, OR REIMBURSEMENT, EXCEPT AS
SPECIFICALLY PROVIDED IN THIS AGREEMENT.
 
ARTICLE 10
CONFIDENTIALITY
 
10.1           Confidentiality
 
Each Unitholder agrees that such Unitholder will keep confidential and will not
disclose, divulge, or use for any purpose (other than to monitor and manage its
investment in the Company) any information obtained from the Company or any of
its Subsidiaries, unless such information (a) is known or becomes known to the
public in general (other than as a result of a breach of this Section 10.1 by
such Unitholder), (b) is or has been independently developed or conceived by the
Unitholder without use of the Company’s or its Subsidiaries’ information, or (c)
is or has been made known or disclosed to the Unitholder by a third party
without a breach of any obligation of confidentiality such third party may have
to the Company or its Subsidiaries; provided, however, that a Unitholder may
disclose confidential information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring and managing its investment in the
Company; (ii) to any prospective purchaser of any Units from such Unitholder, if
such prospective purchaser agrees to be bound by confidentiality agreements at
least as restrictive as the provisions of this Section 10.1; (iii) to any
existing or prospective Affiliate, partner, member, stockholder, or wholly owned
subsidiary of such Unitholder in the ordinary course of business, provided that
such Unitholder informs such Person that such information is confidential and
directs such Person to maintain the confidentiality of such information in
accordance with this Section 10.1; (iv) as may otherwise be required by Law,
provided that the Unitholder promptly notifies the Company of such disclosure
and takes reasonable steps to avoid or minimize the extent of any such required
disclosure and, in the absence of a protective order, provided, further, that
the Unitholder discloses only so much of such information to the Person
requiring disclosure as is required; or (v) in satisfaction of requests for
information in connection with a routine examination by a Governmental Authority
having jurisdiction over the Unitholder or its Affiliates, as applicable, that
is not specifically targeted at the Company, provided that it shall advise the
Governmental Authority of the confidential nature of such information.
Notwithstanding the foregoing, Aemetis shall be entitled to make communications
or disclosures (a) to comply with the accounting and the SEC disclosure
obligations or the rules of any stock exchange or (b) with public equity owners
and/or analysts in the ordinary course of business.
 
 
 
32

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
ARTICLE 11
INDEMNIFICATION; EXCULPATION; FIDUCIARY DUTIES

 
11.1           Indemnification
 
(a)           To the fullest extent permitted by applicable Law, the Company
shall and does hereby agree to indemnify and hold harmless and pay all judgments
and claims against the Board, each Manager, each Member (including the
Partnership Representative in its role as such), any Affiliate thereof and their
respective officers, directors, employees, shareholders, partners, managers and
members (each, an “Indemnified Party,” each of which shall be a third party
beneficiary of this Agreement solely for purposes of this Section 11.1), from
and against any loss or damage incurred by an Indemnified Party or by the
Company for any act or omission taken or suffered by such Indemnified Party in
good faith (including any act or omission taken or suffered by any of them in
reliance upon and in accordance with the opinion or advice of experts, including
of legal counsel as to matters of law, of accountants as to matters of
accounting or of investment bankers or appraisers as to matters of valuation) in
connection with the Company’s business, including costs and reasonable
attorneys’ fees and any amount expended in the settlement of any claims or loss
or damage, except with respect to (i) any act taken by such Indemnified Party
purporting to bind the Company that has not been authorized pursuant to this
Agreement, (ii) any act or omission with respect to which such Indemnified Party
was grossly negligent or engaged in intentional misconduct, (iii) any act or
omission taken or omitted by such Indemnified Party in bad faith, or (iv) any
act or omission that constitutes a material breach of this Agreement or the
Purchase Agreement.
 
(b)           The satisfaction of any indemnification obligation pursuant to
Section 11.1(a) shall be from and limited to Company assets (including
insurance), and no Member, in such capacity, shall be subject to personal
liability therefor.
 
(c)           Expenses reasonably incurred by an Indemnified Party in defense or
settlement of any claim that may be subject to a right of indemnification
hereunder shall be advanced by the Company prior to the final disposition
thereof upon receipt of an undertaking by or on behalf of such Indemnified Party
to repay such amount to the extent that it shall be determined upon final
adjudication after all possible appeals have been exhausted that such
Indemnified Party is not entitled to be indemnified hereunder.
 
(d)           The Company may enter into indemnification agreements with its
Managers providing for, among other things, the indemnification described
herein. The Company is authorized to enter into the Indemnification Agreement in
substantially the form attached as Exhibit G to the Purchase Agreement with the
Series A Preferred Units Manager.
 
11.2           Exculpation
 
(a)           No Indemnified Party shall be liable, in damages or otherwise, to
the Company, the Members or any of their Affiliates for any act or omission
performed or omitted by any of them in good faith (including any act or omission
performed or omitted by any of them in reliance upon and in accordance with the
opinion or advice of experts, including of legal counsel as to matters of law,
of accountants as to matters of accounting or of investment bankers or
appraisers as to matters of valuation), including any breach of a duty
(fiduciary or otherwise) that such Indemnified Party may have with respect to
the Company, the Members or any of their Affiliates, except for (i) any act
taken by such Indemnified Party purporting to bind the Company that has not been
authorized pursuant to this Agreement, (ii) any act or omission with respect to
which such Indemnified Party was grossly negligent or engaged in intentional
misconduct, (iii) any action taken by such Indemnified Party in bad faith, or
(iv) any material breach of this Agreement or the Purchase Agreement.
 
(b)           To the extent that, at law or in equity, any Indemnified Party has
duties (including fiduciary duties) and liabilities relating thereto to the
Company or to any Member, such Indemnified Party acting under this Agreement
shall not be liable to the Company or to any Member for its good faith reliance
on the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict the duties and liabilities of an Indemnified Party
otherwise existing at law or in equity, are agreed by the Members to replace
such other duties and liabilities of such Indemnified Party, to the maximum
extent permitted by applicable Law.
 
 
 
33

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
(c)           Any repeal or amendment of this Section 11.2, or adoption of any
other provision in the Certificate of Formation or this Agreement inconsistent
with this Section 11.2 shall be prospective only and shall not adversely affect
any limitation on the liability of any Indemnified Party to the Company, the
Members or any of their Affiliates existing at the time of such repeal,
amendment or adoption of an inconsistent provision.
 
11.3           Competitive Activities
 
No Manager shall be required to manage the Company as his or her sole and
exclusive function, and the Managers, Members and their respective Affiliates
may have other business interests and may engage in other activities in addition
to those relating to the Company. Such other business interests or activities
may be of any nature or description, and may be engaged in independently or with
others. Neither the Company nor any Member shall have any right, by virtue of
this Agreement or the Company relationship created hereby, in or to such other
ventures or activities of any Manager, any other Member or any of their
respective Affiliates, or to the income or proceeds derived therefrom, and the
pursuit of such ventures shall not be deemed wrongful or improper. Nothing in
this Section 11.3 shall limit a Member’s obligations pursuant to Article 10.
 
11.4           Indemnification of Employees and Agents
 
The Company, at the discretion of the Board, may indemnify and advance expenses
to an employee or agent of the Company to the same extent and subject to the
same conditions under which it may indemnify and advance expenses under Section
11.1.
 
11.5           Appearance as a Witness
 
Notwithstanding any other provision of this Article 11, the Company may pay or
reimburse reasonable out-of-pocket expenses incurred by a Manager, Member,
Officer, employee or agent in connection with his appearance as a witness or
other participation in a Proceeding at a time when he is not a named defendant
or respondent in the Proceeding.
 
11.6           Nonexclusivity of Rights
 
The right to indemnification and the advancement and payment of expenses
conferred in this Article 11 shall not be exclusive of any other right that a
Member, Manager, Officer or other Person indemnified pursuant to this Article 11
may have or hereafter acquire under any Law (common or statutory) or provision
of this Agreement.
 
11.7           Insurance
 
The Board shall obtain and maintain, at the Company’s expense, insurance to
protect the Members, Managers, Officers, employees and agents from any expense,
liability or loss arising out of or in connection with such Person’s status and
actions as a Member, Manager, Officer, employee or agent. In addition, the Board
may cause the Company to purchase and maintain insurance, at the Company’s
expense, to protect the Company and any other Member, Manager, Officer or agent
of the Company who is or was serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of a foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any expense, liability or loss, whether
or not the Company would have the power to indemnify such Person against such
expense, liability or loss under this Article 11.
 
 
 
34

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
11.8           Savings Clause
 
If this Article 11 or any portion hereof shall be invalidated on any ground by
any court or other Governmental Authority of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Person indemnified
pursuant to this Article 11 as to costs, charges and expenses (including
reasonable attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any such Proceeding, appeal, inquiry or investigation to the
full extent permitted by any applicable portion of this Article 11 that shall
not have been invalidated and to the fullest extent permitted by applicable Law.
 
ARTICLE 12
ATTORNEY-IN-FACT AND AGENT
 
12.1           Performance of Duties; No Liability of Members, Managers and
Officers
 
Each Unitholder hereby constitutes and appoints the Company and the Liquidator,
if any and as applicable, and their respective designees, with full power of
substitution, as his, her or its true and lawful agent and attorney in fact,
with full power and authority in his, her or its name, place and stead, to
execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (to the same extent such Person could take such action) (a) all
certificates and other instruments which the Board deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property or as
otherwise permitted herein; (b) all conveyances and other instruments or
documents which the Board and/or the Liquidator deems appropriate or necessary
to reflect the dissolution and liquidation of the Company pursuant to the terms
of this Agreement, including a certificate of cancellation; and (c) all
instruments relating to the admission, withdrawal or substitution of any Member
pursuant to Article 8. The foregoing power of attorney is irrevocable and
coupled with an interest, and shall survive the death, disability, incapacity,
dissolution, bankruptcy, insolvency or termination of any Unitholder and the
Transfer of all or any portion of its Units and shall extend to such
Unitholder’s heirs, successors, assigns and personal representatives.
 
ARTICLE 13
GENERAL PROVISIONS
 
13.1           Notice
 
Except as expressly set forth to the contrary in this Agreement, all notices,
requests or consents provided for or permitted to be given under this Agreement
must be in writing and must be given either by (a) depositing such writing with
a reputable overnight courier for next day delivery, (b) depositing such writing
in the United States mail, addressed to the recipient, postage paid, and
registered or certified with return receipt requested or (c) delivering such
writing to the recipient in person, by courier or by electronic mail
transmission; and a notice, request or consent given under this Agreement is
effective upon receipt against the Person who receives it. All notices, requests
and consents to be sent to a Member must be sent to or made at the address given
for that Member on Schedule A, or such other address as that Member may specify
by notice to the other Members and the Board. Any notice, request or consent to
the Company or the Board must be given to the Board or, if appointed, the
secretary of the Company at the Company’s chief executive offices. Whenever any
notice is required to be given by Law or this Agreement, a written waiver
thereof, signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.
 
 
 
35

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
13.2           Amendment and Waiver
 
Except for amendments authorized by Section 2.2, this Agreement and any
provision hereof may be amended, waived (except as otherwise provided herein) or
modified from time to time only by a unanimous written instrument signed by the
Members.
 
13.3           Effect of Waiver and Consent
 
A waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations hereunder or with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person hereunder or with respect to the Company. Failure on the part of
a Person to complain of any act of any Person or to declare any Person in
default hereunder or with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.
 
13.4           Entire Agreement
 
This Agreement, together with the Purchase Agreement, constitute the whole and
entire agreement of the parties with respect to its subject matter. This
Agreement, together with the Purchase Agreement, replace and supersede all prior
written and oral agreements by and among the Company, Members and Managers or
any of them.
 
13.5           Counterparts
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
13.6           Governing Law
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of Delaware, without giving effect to the principles of conflict of
laws of such State. The Company and Members each hereby irrevocably consent to
the jurisdiction of the Chancery Court of the State of Delaware for all purposes
in connection with any action or proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be brought only in the Chancery Court of the State of Delaware. In the event of
a direct conflict between the provisions of this Agreement and any provision of
the Certificate of Formation or any mandatory provision of the Delaware Act, the
applicable provision of the Certificate of Formation or the Delaware Act shall
control.
 
 
36

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
13.7           Remedies.
 
THE COMPANY AND THE MEMBERS SHALL BE ENTITLED TO ENFORCE THEIR RIGHTS UNDER THIS
AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT (INCLUDING COSTS OF ENFORCEMENT) AND TO EXERCISE ANY
AND ALL OTHER RIGHTS EXISTING IN THEIR FAVOR. THE PARTIES HERETO AGREE AND
ACKNOWLEDGE THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF
THE PROVISIONS OF THIS AGREEMENT AND THAT THE COMPANY OR ANY MEMBER MAY IN ITS
OR HIS SOLE DISCRETION APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT
JURISDICTION FOR SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF (WITHOUT POSTING A
BOND OR OTHER SECURITY) IN ORDER TO ENFORCE OR PREVENT ANY VIOLATION OR
THREATENED VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.
 
13.8           Public Announcements
 
No Member will issue any public announcements or disseminate any advertising or
marketing material concerning the existence or terms of this Agreement without
the prior written approval of all of the other Members, except to the extent
such announcement is required by Law. If a public announcement is required by
Law, the Members will consult with each other before making the public
announcement. To the extent any announcement or any advertising or marketing
material permitted under this Section 13.9 expressly refers to any Member or
their Affiliates, such Member shall, in its sole discretion, have the right to
revise such announcement or advertising or marketing material prior to granting
such written approval.
 
13.9           Further Assurances
 
In connection with this Agreement and the transactions contemplated hereby, each
Member shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions.
 
13.10        Severability
 
If any term or provision of this Agreement or the application thereof to any
Person or circumstances shall be held invalid or unenforceable, the remaining
terms and provisions of this Agreement and the application of such term or
provision to Persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby.
 
13.11        No Agency
 
Except as provided in this Agreement, no provision of this Agreement shall be
construed to establish a Member as the agent of any other Member.
 
13.12       Headings
 
The Article, Section, and subsection titles and headings in this Agreement are
inserted as matters of convenience and for ease of reference only and shall be
disregarded for all other purposes, including the construction or enforcement of
this Agreement or any of its provisions.
 
13.13      Time of the Essence
 
Time is of the essence for every provision of this Agreement that specifies a
time for performance.
 
 
 
37

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
13.14       No Third Party Beneficiaries
 
This Agreement is made solely for the benefit of the parties to this Agreement
and their respective permitted successors and assigns, and no other Person
(other than each Indemnified Person) shall have or acquire any right by virtue
of this Agreement; provided, however, the Noteholders Agent is an intended third
party beneficiary of the provisions in Section 8.2(a) and such provisions shall
not be amended without the prior written consent of Noteholders Agent.
 
13.15       Acknowledgement
 
The parties acknowledge that this Agreement was prepared by Structure Law Group,
LLP, which represents the Company in this matter and not any individual Members.
The Members have had an opportunity to read all the provisions contained herein,
and to have this Agreement reviewed by legal, tax or other professional advisors
of their own choice before signing it. The Members represent that they have
reviewed this Agreement carefully and have the capacity to execute, deliver, and
perform all obligations required under this Agreement. In the event any claim is
made by any Member relating to any conflict, omission or ambiguity in this
Agreement, no presumption or burden of proof or persuasion is implied by virtue
of the fact that this Agreement was prepared by or at the request of a
particular Member or his, her, or its counsel.
 
13.16        No Interest in Specific Property
 
No Member has any interest in specific property of the Company. Without limiting
the foregoing, each Member irrevocably waives any right to maintain any action
for partition with respect to the property of the Company.
 
13.17        Attorneys’ Fees and Expenses
 
In the event that any dispute between the Company and the Members or among the
Members results in litigation, the prevailing party will be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing any
right of the prevailing party, including, without limitation, reasonable
attorneys’ fees and expenses. In addition to the foregoing award for attorneys’
fees, the prevailing party will be entitled to its attorneys’ fees incurred in
any post-judgment proceedings to enforce any judgment. The provisions set forth
in this section will survive the merger of these provisions into any judgment.
 
ARTICLE 14
DEFINITIONS
 
14.1           Defined Terms
 
Capitalized terms used but not otherwise defined herein shall have the following
meanings:
 
“Adjusted Capital Account Deficit” has the meaning specified in Section 3.3(a).
 
“Aemetis” has the meaning specified in the preamble of this Agreement.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. As used herein, the term “control” means: (i) the power to vote at least
ten percent (10%) of the voting power of a Person, or (ii) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of such a Person, whether through ownership of
voting securities, by contract or otherwise.
 
 
38

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be amended, modified and/or waived from time to time in accordance
with the terms hereof.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
Law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency Law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Person, or a petition or
involuntary case with respect to any of the foregoing shall be filed or
commenced against such Person.
 
“Board” means the Board of Managers of the Company, which shall have the power
and authority described in this Agreement.
 
“Book Adjustments” means, for any item of Company property for a given fiscal
year, adjustments with respect to Book Value for depreciation, cost recovery, or
other amortization deduction or gain or loss computed in accordance with
Treasury Regulation §1.704-1(b)(2)(iv)(g), including Book Depreciation.
 
“Book Depreciation” means, for any item of Company property for a given fiscal
year, a percentage of depreciation or other cost recovery deduction allowable
for federal income tax purposes for that item during that fiscal year equal to
the result (expressed as a percentage) obtained by dividing (1) the Gross Asset
Value of that item at the beginning of the fiscal year (or the acquisition date
during the fiscal year) by (2) the federal adjusted tax basis of the item at the
beginning of the fiscal year (or the acquisition date during the fiscal year).
If the adjusted tax basis of an item is zero, the Managers may determine Book
Depreciation, provided that he or she does so in a reasonable and consistent
manner.
 
“Budget” has the meaning ascribed thereto in the Purchase Agreement.
 
“California Act” means the California Revised Uniform Limited Liability Company
Act (California Corporations Code §§17701.01-17713.13), as it may be amended
from time to time, and any successor thereto.
 
“Capital Account” means, with respect to any Member, the account reflecting the
capital interest of the Member in the Company, consisting of the Member’s
Capital Contributions maintained and adjusted in accordance with Section 2.8.
 
“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Member contributes to the
Company with respect to any Unit pursuant to Section 2.1. For the avoidance of
doubt, “Capital Contributions” shall include all amounts paid by the Investor
for the purchase of Series A Preferred Units pursuant to the Purchase Agreement.
 
 
 
39

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
“Capital Event” means (a) any direct or indirect sale, exchange, transfer,
assignment or other disposition of any of the Company’s or any Subsidiary’s
assets, including any disposition of interests in an entity that owns assets
(other than to the Company or a Subsidiary), (b) the receipt of insurance and
other proceeds on account of an involuntary conversion of Company property, (c)
the receipt of proceeds from a refinancing of Company property, or (d) any event
similar to any of the foregoing with respect to any property or assets of the
Company or any Subsidiary.
 
“Certificates” has the meaning specified in Section 8.1(a).
 
“Certificate of Formation” has the meaning specified in Section 1.1.
 
“Common Unit” means a Unit having the rights and obligations specified with
respect to a Common Unit in this Agreement and the Purchase Agreement, but does
not include any Series A Preferred Unit.
 
“Company” has the meaning specified in the preamble of this Agreement.
 
“Company Minimum Gain” has the meaning specified in Section 3.3(b).
 
“Conversion Units” has the meaning specified in the Purchase Agreement.
 
“Covered Taxes” shall mean California Taxes imposed on or with respect to any
allocation or distribution or payment made by or on account of the Company under
this Agreement or the Purchase Agreement.
 
“Delaware Act” means the Delaware Limited Liability Company Act.
 
“Development” has the meaning specified in the Purchase Agreement.
 
“DGCL” means the Delaware General Corporation Law.
 
“Economic Interest” means a Person’s right to share in the income or loss or
similar items of, and to receive distributions from, the Company, but does not
include any other rights of a Member including, without limitation, the right to
vote, consent or otherwise participate in the management of the Company, the
right to vote for or appoint Managers to the Board, or, except as specifically
provided in this Agreement or required under the Delaware Act, any right to
information concerning the business and affairs of the Company.
 
“Effective Date” has the meaning specified in the preamble of this Agreement.
 
“Electronic transmission by the Company” and “electronic transmission to the
Company” have the meanings set forth in California Corporations Code
§17701.02(i)(1)-(2).
 
“Entity” means any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, cooperative,
association or other entity.
 
 
 
40

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
“Equity Securities” means, with respect to the Company, all of the Units of (or
other ownership or profit interests in) the Company, all the warrants, options
or other rights for the purchase or acquisition of Units from (or other
ownership or profit interests in) the Company, all securities and/or instruments
(including, without limitation, bonds, notes or other obligations) convertible
into or exchangeable for Units of (or other ownership or profit interests in)
the Company, all warrants, rights or options for the purchase or acquisition
from the Company of Units (or other ownership or profits interests), and all of
the other ownership or profit interests in the Company (including Membership
Interests therein), whether voting or nonvoting, and whether or not such Units,
warrants, options, rights or other interests are outstanding on any date of
determination.
 
“Fair Market Value” of any asset shall mean the fair value thereof as of the
date of valuation as determined by the Board in good faith on the basis of an
orderly sale to a willing, unaffiliated buyer in an arm’s length transaction
occurring on the date of valuation and, in the case of any Equity Securities,
without regard to the lack of liquidity due to any restrictions (contractual or
otherwise) applicable thereto or any discount for minority interests; provided,
however, that if a Principal Member disputes any such determination, the Fair
Market Value shall be as mutually agreed upon by the Board and such Principal
Member; provided, further, that if the Board and such Principal Member are
unable to agree on the Fair Market Value within 10 days, such Fair Market Value
shall be determined within 20 days thereafter by a nationally recognized
investment banking, accounting or valuation firm jointly selected by the Board
and such Principal Member.
 
 “GAAP” has the meaning specified in Section 6.2.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States of America, the United States of
America or a foreign entity or government.
 
“Gross Asset Value” means, for any item of property of the Company, the item’s
adjusted basis for federal income tax purposes, except that:
 
(a)           The initial Gross Asset Value of any item of property contributed
by a Member to the Company shall be the fair market value of that property, as
mutually agreed by the contributing Member and the Company;
 
(b)           The Gross Asset Value of any item of Company property shall be
adjusted as of the following times: (1) the acquisition of an interest or
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution; (2) the distribution of money or
other property (other than a de minimis amount) by the Company to a Member as
consideration for a Transferable Interest in the Company; and (3) the
liquidation of the Company within the meaning of Treasury Regulation
§1.704-1(b)(2)(ii)(g); provided, however, that adjustments under clauses (1) and
(2) above shall be made only if the Members have determined that the Company
must revalue its assets in accordance with Treasury Regulation
§1.704-1(b)(2)(iv)(f);
 
(c)           The Gross Asset Value of any Company asset distributed to any
Member shall be the book value of that asset on the date of distribution; and
 
(d)           The Gross Asset Value of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted tax basis of those assets
under Internal Revenue Code §734(b) or §743(b), subject to the limitations
imposed by Internal Revenue Code §755 and only to the extent that those
adjustments are taken into account in determining Capital Accounts under
Treasury Regulation §1.704-1(b)(2)(iv)(m), and if the Gross Asset Value of an
asset has been determined or adjusted under paragraph (a), (b), or (d) of
Section 3.11, that Gross Asset Value shall thereafter be adjusted by the Book
Adjustments, if any, taken into account for the asset for purposes of computing
Profits and Losses.
 
 
 
41

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
“Incapacity” means with respect to any Person, the bankruptcy, liquidation,
dissolution or termination of such Person.
 
“Indebtedness” means, without duplication, (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes or other
similar instruments or debt securities, (c) all obligations under swaps, hedges
or similar instruments, (d) all obligations for the deferred purchase price of
any property or services (other than trade accounts payable and accrued expenses
incurred in the ordinary course of business), (d) all obligations created or
arising under any conditional sale or other title retention agreement, (f) all
obligations secured by a Lien, (g) all obligations under leases which shall have
been or should be, in accordance with GAAP, recorded as capital leases, (h) all
obligations in respect of bankers’ acceptances or letters of credit, (i) all
guarantees of any of the foregoing, and (j) all interest, principal, prepayment
penalties, premiums, fees or expenses due or owing in respect of any item listed
in clauses (a) through (i) above.
 
“Indemnified Party” has the meaning specified in Section 11.1.
 
“Initial Public Offering” means any initial underwritten sale of Units or other
Equity Securities (or the common stock or other equity securities of any Person
that holds, directly or indirectly, all of the equity interests of the Company
or the successor to the Company) pursuant to a registration statement filed
with, and declared effective by, the Securities and Exchange Commission on Form
S-1 (or a successor form) under the Securities Act after which sale of such
Units or Equity Securities (or the common stock or other equity securities of
such Person) are (a) listed on a national securities exchange and (b) registered
under the Securities Exchange Act.
 
“Investor” means Protair-X Americas, Inc., a Delaware corporation.
 
“IRC” or “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, and any successor provision.
 
“Law” means any federal, state and local statute, law (including common law and
the Delaware Act), rule, regulation, code, order, ordinance, license, writ,
injunction, judgment, award (including awards of any arbitrator) and decree and
other legally enforceable requirement enacted, adopted, issued or promulgated by
any Governmental Authority.
 
“Liquidator” has the meaning specified in Section 9.2.
 
“Liquidation Preference” has the meaning specified in Section 2.5.
 
“Losses” has the meaning specified in Section 3.2.
 
“Majority of Members” means the Members holding a majority of the Voting Units
then outstanding.
 
“Manager” means, at any time, a then current member of the Board, who will be
deemed a “manager” (as defined in the Delaware Act), but will be subject to the
rights, obligations and limitations set forth in this Agreement.
 
“Member” “means each Person identified as a holder of Units on the Unit
Ownership Ledger as of the date hereof who has executed this Agreement or a
counterpart hereof and each Person who is hereafter admitted as a Member in
accordance with the terms of this Agreement and the Delaware Act, in each case
so long as such Person is shown on the Unit Ownership Ledger as the owner of one
or more Units. The Members shall constitute the “members” (as that term is
defined in the Delaware Act) of the Company.
 
 
 
42

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
“Member Nonrecourse Debt” has the meaning specified in Section 3.3(c).
 
“Member Nonrecourse Debt Minimum Gain” has the meaning specified in Section
3.3(d).
 
“Member Nonrecourse Deductions” has the meaning specified in Section 3.3(e).
 
“Membership Interest” means a limited liability company interest in the Company
represented by Units, including the right of the holder thereof to any and all
benefits to which such holder may be entitled as provided in the Delaware Act,
this Agreement or otherwise, together with the obligations of such holder to
comply with all terms and provisions of this Agreement, the Purchase Agreement
and the Delaware Act.
 
“Nonrecourse Deductions” has the meaning specified in Section 3.3(f).
 
“Nonrecourse Liability” has the meaning specified in Section 3.3(g).
 
“Note Purchase Agreement” means the Amended and Restated Note Purchase
Agreement, dated as of August 6, 2015, is made by and among, Aemetis Advanced
Fuels Keyes, Inc, a Delaware corporation, Aemetis Facility Keyes, Inc., a
Delaware corporation, Aemetis, Inc., a Nevada corporation, the noteholders
parties thereto, and Third Eye Capital Corporation, an Ontario corporation, as
agent for such noteholders (together with its successors and assigns in such
capacity, the “Noteholders Agent”), as amended, restated, supplemented or
otherwise modified from time to time.
 
“Noteholders Agent” has the meaning specified in the definition herein of “Note
Purchase Agreement”.
 
“Original Operating Agreement” has the meaning specified in Recital B hereof.
 
“Officers” means each person designated as an officer of the Company to whom
authority and duties have been delegated by the Board in accordance with this
Agreement.
 
“Partnership Representative” has the meaning specified in Section 6.5.
 
“Percentage Interest” means, as of the date of determination (a) with respect to
any Member and particular class or series of Units, that percentage
corresponding with the ratio that such Member’s relative number of Units within
such class or series bears to the total outstanding number of Units of such
class or series held by all Members and (b) with respect to any Member and all
Units, that percentage corresponding with the ratio that such Member’s relative
Membership Interests represented by its Units bears to the total Membership
Interests of all Members represented by their outstanding Units (disregarding
any distinction in the type of Units), in each case, as set forth in the Units
Ownership Ledger.
 
“Person” means any individual or Entity and, where the context so permits, the
legal representatives, successors in interest and permitted assigns of such
Person.
 
“Principal Members” means the collective reference to (a) Aemetis and (b) the
Investor and its Affiliates.
 
 
 
43

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
“Proceeding” has the meaning specified in Section 11.2
 
“Profits” has the meaning specified in Section 3.2.
 
“Project” means the construction of biogas collection from dairy waste ponds and
the transport of such biogas in biogas pipelines to ethanol plants and natural
gas interconnections.
 
“Proxy” means a written authorization signed or an electronic transmission
authorized by a Member or the Member’s attorney-in-fact giving another Person
the power to exercise the voting rights of that Member. A Proxy may not be
transmitted orally.
 
“Purchase Agreement” means the Series A Preferred Unit Purchase Agreement, dated
as of the date hereof, among the Company, the Investor, and Third Eye Capital
Corporation, as agent (together with its successors and assigns in such
capacity, the “Agent”), as the same may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Qualifying Liquidity Event” means (a) an Initial Public Offering, (b) a sale,
lease, exclusive license or other disposition, in a single transaction or series
of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries on a consolidated basis, or (c) the consummation,
whether through a single transaction or series of related transactions, of a
merger or consolidation of the Company with or into another Entity or any other
reorganization or sale of Units or other Equity Securities, if Persons who were
not Members (or Affiliates of Members) immediately prior to such merger,
consolidation, reorganization or sale own immediately after such merger,
consolidation, reorganization or sale a majority of the voting power of the
outstanding Securities of the continuing or surviving Entity (or, if the
continuing or surviving Entity is a wholly owned Subsidiary of a Person, any
direct or indirect parent of such continuing or surviving Entity); provided,
however, that a Qualifying Liquidity Event shall not include (x) a transaction
if its sole purpose is to change the jurisdiction of the Company’s formation, or
(y) a transaction to transfer the Company’s business or assets to another entity
that will be owned in substantially the same proportions by the Persons who
were, directly or indirectly, the Members immediately before such transaction.
 
“Regulations,” “Reg,” or “Treasury Reg” means the income tax regulations
promulgated by the United States Department of the Treasury and published in the
Federal Register for the purpose of interpreting and applying the provisions of
the Code, as those Regulations may be amended from time to time, including
corresponding provisions of applicable successor regulations.
 
“Reserves” means the aggregate of reserve accounts that the Board, in the
Board’s sole discretion, deems reasonably necessary to meet accrued or
contingent liabilities of the Company, reasonably anticipated operating
expenses, and working capital requirements.
 
“Series A Preferred Unit” means a Unit having the rights and obligations
specified with respect to a Series A Preferred Unit in this Agreement and the
Purchase Agreement.
 
“Series A Preferred Units Manager” has he meaning specified in Section
5.2(a)(i).
 
 
 
44

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof; (b)
at least a majority of the outstanding equity or ownership interests having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity or ownership interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.
 
“Substitute Member” means any Transferee that has been admitted as a Member of
the Company pursuant to Section 8.4(c) by virtue of such Transferee receiving
all or a portion of a Member’s Units from a Member.
 
“Tax Item” means each item of income, gain, loss, deduction, or credit of the
Company.
 
“Transfer” means to, directly or indirectly, sell, transfer, assign, gift,
pledge, encumber, hypothecate, or similarly dispose of, either voluntarily or
involuntarily, by operation of Law or otherwise, or to enter into any contract,
option, or other arrangement or understanding with respect to the sale,
transfer, assignment, gift, pledge, encumbrance, hypothecation, or similar
disposition of, any Membership Interests owned by a Person or any interest in
any Membership Interests owned by a Person. "Transfer" when used as a noun, and
"Transferred" when used to refer to the past tense, shall have correlative
meanings. "Transferor" and "Transferee" mean a Person who makes or receives a
Transfer, respectively.
 
“Transferable Interest” means the right, as originally associated with a
Person’s capacity as a Member, to receive distributions from the Company in
accordance with the terms of this Agreement, whether or not the Person remains a
Member or continues to own any part of the right.
 
“UCC” has the meaning specified in Section 8.1(b).
 
“Unit” means a unit representing a fractional part of the Membership Interest of
a Member; provided, that any type, class or series of Unit shall have the
privileges, preference, duties, liabilities, obligations and rights set forth in
this Agreement and the Purchase Agreement, and the Interests represented by such
type, class or series of Unit shall be determined in accordance with such
privileges, preference, duties, liabilities, obligations and rights.
 
“Unitholder” means any owner of one or more Units as reflected on the Company’s
books and records. Any owner who holds one or more Units but is not also a
Member shall not be entitled to exercise any rights of a Member with respect to
such Units, except as otherwise provided by non-waivable provisions of
applicable Law.
 
“Unit Ownership Ledger” has the meaning set forth in Section 2.3.
 
“Voting Unit” means, with respect to a Member, the right to vote or participate
in management and any right to information concerning the business and affairs
of the Company provided under the Delaware Act, except as limited by the
provisions of this Agreement and the Purchase Agreement. A Member’s Voting Unit
shall be directly proportional to that Member’s Percentage Interest. The Common
Units and Series A Preferred Units are Voting Units.
 
14.2           Construction
 
Whenever the context requires, (a) the gender of all words used in this
Agreement includes the masculine, feminine, and neuter and (b) terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this Agreement, and
such words do not refer to the Delaware Act or any particular section, clause or
provision of this Agreement. All references to a Person include such Person’s
successors and permitted assigns. All references to Articles and Sections refer
to articles and sections of this Agreement, and all references to Exhibits are
to exhibits attached hereto, each of which is made a part hereof for all
purposes. The use herein of the word “include” or “including,” when following
any general statement, term or matter, will not be construed to limit such
statement, term or matter to the specific items or matters set forth following
such word or to similar items or matters, whether or not non-limiting language
(such as “without limitation” or “but not limited to” or words of similar
import) is used with reference thereto, but rather will be deemed to refer to
all other items or matters that fall within the broadest possible scope of such
general statement, term or matter. The term “or” is not exclusive. The
definitions set forth or referred to in Section 14.1 will apply equally to both
the singular and plural forms of the terms defined and derivative forms of
defined terms will have correlative meanings. Where any provision in this
Agreement refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision will be applicable whether such action is
taken directly or indirectly by such Person, including actions taken by or on
behalf of any Affiliate of such Person. All accounting terms used herein and not
otherwise defined herein will have the meanings accorded them in accordance with
GAAP and, except as expressly provided herein, all accounting determinations
will be made in accordance with GAAP. The parties acknowledge that this
Agreement has been negotiated by such parties with the benefit of counsel and,
accordingly, any principle of Law that provides that any ambiguity in a contract
or agreement shall be construed against the party that drafted such contract or
agreement shall be disregarded and is expressly waived by all of the parties
hereto.
 
 
 
[Signature Pages Follow]
 
 
45

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement, effective as of the Effective Date.
 
 
 
 
 
 
AEMETIS, INC.

 
 
 
 
 
 
By:
/s/ Eric A. McAfee
 
 
Name:
Eric A. McAfee
 
 
Title:
CEO
 
 
 
 
 
 
 

 
 
Signature Page

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
 
 
 
 
 
 
PROTAIR-X AMERICAS, INC.
 
 
 
 
 
 
By:
/s/ Dev Bhangui 
 
 
Name:
Dev Bhangui 
 
 
Title:
President
 
 
 
 
 
 
 

 
Signature Page 
Aemetis Biogas LLC Limited Liability Company Agreement 

  
                             

 

Aemetis Biogas LLC
Amended and Restated Limited Liability Company Agreement
 
 
 
 
 
 
AEMETIS BIOGAS LLC
 
 
 
 
 
 
By:
/s/ Eric A. McAfee
 
 
Name:
Eric A. McAfee
 
 
Title:
President
 
 
 
 
 
 
 

 
 

 
 
 
 
 
